                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STURGEON, et al.,                                     :
                             Plaintiff,               :
           v.                                         :        CIVIL ACTION NO. 15-6829
                                                      :
PHARMERICA CORP.,                                     :
             Defendant.                               :


                                            MEMORANDUM OPINION

Rufe, J.                                                                                      February 5, 2020

           Relators Lena Sturgeon, Anthony Ferrante, Anthony Sciole, and Nathan Niles bring this

qui tam action against PharMerica Corporation alleging violations of the federal False Claims

Act 1 and the false claims statutes of twenty-six states. 2 Relators allege that PharMerica, a long-

term care pharmacy, submitted false claims for government reimbursement for prescriptions it

illegally altered without physician consent. Relator Sturgeon also alleges that PharMerica

retaliated against her after she attempted to bring to its attention alleged instances of fraudulent

activity. The state and federal governments declined to intervene and PharMerica has moved to

dismiss the Amended Complaint.


1
    31 U.S.C. §§ 3729(a)(1)(A), (B), (G).
2
  Cal. Gov’t Code §§ 12650–56 (West 2019); Colo. Rev. Stat. §§ 25.5-4-303.5 to -310 (West 2019); Conn. Gen.
Stat. §§ 4-274 to -289 (West 2019); Del. Code Ann. tit. 6, §§ 1201–11 (West 2019); Fla. Stat. Ann. §§ 68.081–.092
(West 2019); Ga. Code Ann. §§ 49-4-168 to -168.6 (West 2019); Haw. Rev. Stat. Ann. §§ 661-21 to -31 (West
2019); 740 Ill. Comp. Stat. Ann. 175/1–175/8 (West 2019); Ind. Code Ann. §§ 5-11-5.5-1 to 5-11-5.5-18 (West
2019); Iowa Code Ann. §§ 685.1–.7 (West 2019); La. Stat. Ann. §§ 46:437.1–440.16 (2019); Mass. Gen. Laws Ann.
ch. 12, §§ 5A–5O (West 2019); Mich. Comp. Laws Ann. §§ 400.601–.615 (West 2019); Minn. Stat. Ann.
§§ 15C.01–.16 (West 2019); Mont. Code Ann. §§ 17-8-401 to -416 (West 2019); Nev. Rev. Stat. Ann. §§ 357.010–
.250 (West 2019); N.H. Rev. Stat. Ann. §§ 167:61-A to -E (2019); N.J. Stat. Ann. §§ 2A:32C-1 to -18 (West 2019);
N.M. Stat. Ann. §§ 44-9-1 to -14 (West 2019); N.C. Gen. Stat. Ann. §§ 1-605 to -618 (West 2019); Okla. Stat. Ann.
tit. 63, §§ 5053–54 (West 2019); 9 R.I. Gen. Laws Ann. §§ 9-1.1-1 to -1.1-9 (West 2019); Tenn. Code Ann. §§ 4-18-
101 to -108, 71-5-181 to -185 (West 2019); Tex. Hum. Res. Code Ann. §§ 36.001-.132 (West 2019); Va. Code Ann.
§ 8.01-216.1 to -216.19 (West 2019); Wash. Rev. Code Ann. § 74.66.005–.130 (West 2019). Relators also brought
claims under the Maryland False Claims Act. Md. Code Ann., Health–Gen. § 2-601 to -611 (West 2019). That
statute requires that claims be dismissed if the state does not elect to intervene. See Doc. No. 81. Accordingly,
Relators’ claims under Maryland’s false claims statute were dismissed by stipulation of the parties. See Doc. No. 82.

                                                          1
       I.       BACKGROUND 3

                A. PharMerica Is a Long-Term Care Pharmacy

            PharMerica is the second largest institutional pharmacy in the United States. 4 It fills

prescription orders only for nursing homes and other long-term care facilities and is not open to

the general public. 5

            Nursing home physicians submit prescriptions to PharMerica electronically through a

“widely-used nursing home platform” called PointClickCare. 6 PharMerica also uses its own

“proprietary medicine dispensing system known as the LTC400” to fill prescriptions received

through PointClickCare. 7 Prescription data transmitted via PointClickCare is not migrated

automatically to the LTC400 to create an order for filling a prescription. Instead, when a

prescription is received through the PointClickCare system, a pharmacy technician or data entry

clerk at PharMerica manually inputs the prescription information into the LTC400. 8

                B. Overview of Medicare Part D

            “Medicare is a federally funded and administered health insurance program for certain

groups, primarily elderly and disabled persons.” 9 “The Department of Health and Human

Services (‘HHS’) administers the Medicare program through the Centers for Medicare and

Medicaid Services (‘CMS’).” 10 Relevant here are two components of the Medicare program: Part



3
 The facts set forth below are drawn from the Amended Complaint and assumed true for purposes of resolving this
Motion to Dismiss.
4
    See Amend. Compl. ¶ 38.
5
    See id. ¶ 37; see PharMerica Mem. Supp. Mot. to Dismiss [Doc. No. 51-1] at 2.
6
    Amend. Compl. ¶ 46.
7
    Id. ¶ 48.
8
    Id. ¶¶ 48–49.
9
    See United States ex rel. Spay v. CVS Caremark Corp., 913 F. Supp. 2d 125, 131 (E.D. Pa. 2012).
10
     Id.

                                                          2
A, the hospital insurance benefits program, 11 and Part D, the voluntary prescription drug benefit

program. 12

            “Medicare Part D is based on a private market model, wherein Medicare contracts with

private entities, known as Part D ‘sponsors,’ to administer prescription drug plans.” 13 “Part D

[p]lan sponsors subcontract with many entities to provide drugs to the Medicare Part D

beneficiaries enrolled in their plans.” 14 PharMerica is one such subcontractor. 15 Its contracts with

Part D plan sponsors “require PharMerica to comply with applicable federal laws, regulations,

and CMS instructions.” 16 This is also true of PharMerica’s contracts under the analogous state

Medicaid programs. 17

            PharMerica certifies its compliance with applicable laws and regulations each time it

submits a claim for reimbursement. When a pharmacy like PharMerica “dispenses drugs to a

Medicare beneficiary, it submits an electronic claim to the beneficiary’s Part D plan and receives

reimbursement from the plan sponsor for the costs not paid by the beneficiary.” 18 That claim

submission must be accompanied by a certification of compliance with applicable laws and

regulations, 19 including compliance with the requirement that drugs be dispensed only pursuant

to a valid prescription. 20 This is also true of PharMerica’s claims under the analogous state



11
     42 U.S.C. §§ 1395c, 1395d; see Amend. Compl. ¶¶ 138, 141.
12
     42 U.S.C. § 1395w-101 et seq.; see Amend. Compl. ¶¶ 138–42.
13
     Spay, 913 F. Supp. 2d at 132.
14
     Id. at 133.
15
     Amend. Compl. ¶¶ 138–40.
16
     Id. ¶ 138.
17
     Id. ¶ 144.
18
     Spay, 913 F. Supp. 2d at 132.
19
     Amend. Compl. ¶ 141.
20
     Id. ¶ 142.

                                                        3
Medicaid programs. 21 PharMerica also receives direct payments from nursing home facilities

using Medicare Part A funds with analogous requirements. 22

                  C. Relator Sturgeon’s Investigation

            Reliant Health Management Services is the owner and operator of more than twenty

nursing homes in Pennsylvania. 23 In June 2013, Reliant began using PharMerica as its

institutional pharmacy. 24 Soon after Reliant switched to PharMerica, it noticed that its “nursing

home facilities experienced a significant increase in pharmacy costs ranging from $2.00-$3.00

per patient per day.” 25 Reliant complained. 26 PharMerica’s Senior Vice President for Sales and

Marketing Mark Lindemoen asked Sturgeon, who by that time was working at PharMerica as its

Executive Vice President, to review the issue. 27

            As she reviewed Reliant’s complaint, Sturgeon began to notice “significant

discrepancies” between prescription order data received via PointClickCare and prescription fill

data in the LTC400. 28 That is, it appeared to Sturgeon that on some occasions PharMerica had

dispensed medications different from those prescribed. These discrepancies “consistently favored

PharMerica’s bottom line.” 29 Sturgeon brought her findings to Lindemoen, who “refused to

acknowledge the problems” or investigate further. 30 When Sturgeon raised the issue with him



21
     Id. ¶ 144.
22
     Id. ¶¶ 138, 141.
23
     Id. ¶¶ 24, 33.
24
     Id. ¶ 33.
25
     Id. ¶ 67.
26
     Id.
27
     Id. ¶¶ 29, 67.
28
     Id. ¶¶ 68–69.
29
     Id. ¶ 68.
30
     Id. ¶¶ 70–71.

                                                    4
again after returning from a brief medical leave, Lindemoen “shut down the meeting and ordered

Sturgeon to stop her investigation.” 31 Other senior-level management executives responded

similarly. 32

            After Sturgeon reported her findings to management, “there was an unexplained and

sudden diminution of Sturgeon’s duties and responsibilities.” 33 Sturgeon was “removed from the

Mid-Atlantic region sales and marketing strategies and development initiatives” and stripped of

her authority to negotiate and terminate contracts and to review and approve capital expenditures

and development projects and of her responsibility for “all customer relationships in Florida.” 34

This diminution in her job responsibilities was “retaliatory.” 35 Sturgeon resigned her position. 36

            After leaving PharMerica, Sturgeon began working as a consultant in the nursing home

and pharmacy industries. 37 Reliant retained her to audit its relationship with PharMerica. 38

Relators Ferrante, Sciole, and Niles are corporate officers at Reliant and appear to have been

involved in the audit. 39 In conducting the audit, Sturgeon confirmed the discrepancies she had

identified while employed at PharMerica and discovered the source of those discrepancies: an

alleged scheme to alter prescriptions systematically so as to increase reimbursements. 40




31
     Id. ¶¶ 72–74.
32
     Id. ¶¶ 75–76, 80–81.
33
     Id. ¶ 83.
34
     Id. ¶ 86.
35
     Id. ¶ 89.
36
     Id. ¶¶ 85, 87–88.
37
     Id. ¶ 100.
38
     Id.
39
     Id. ¶¶ 33, 101.
40
     Id. ¶ 101.

                                                   5
                  D. Alleged Prescription Alteration Scheme

            Relators’ audit revealed that PharMerica systematically altered prescriptions “and did so

to enhance its profit margins and increase its rebates from manufacturers and suppliers.” 41 The

use of both the PointClickCare system and the LTC400 made this possible in two ways. First, the

system of manually entering prescription data received via PointClickCare allowed PharMerica

to direct its clerks to alter the data intentionally. 42 That is, in some instances, the data as

originally entered in the LTC400 did not match the prescription data received via

PointClickCare. Second, the LTC400 itself was programmed so that whenever an ordered drug

was out of stock, the platform would prompt clerks to replace it with the most profitable

alternative, even if the data was correctly transcribed. 43 In either case, PharMerica did not

comply with applicable laws and regulations requiring that pharmacists get the prescribing

physician’s consent before altering any essential element of a prescription. 44

            Relators allege that PharMerica illegally altered prescriptions in this manner for both

controlled and non-controlled substances, sometimes altering the drug’s dosage and other times

altering its form (i.e., tablet vs. capsule) or the drug itself (i.e., brand name vs. generic). 45

Specifically, Relators allege that their audit turned up at least 5,687 instances of PharMerica

altering dosages without notice to the prescribing physician; 46 10,540 instances of PharMerica




41
     Id.
42
     Id. ¶ 59.
43
     Id. ¶¶ 54–56.
44
     Id. ¶¶ 150–53; see, e.g., 55 Pa. Code § 1121.52(c).
45
     Amend. Compl. ¶ 101–03, 110, 118, 127.
46
     Id. ¶ 106.

                                                           6
altering drug forms without notice; 47 and an unspecified number of instances of PharMerica

dispensing a brand-name drug instead of the prescribed generic drug. 48

                   E. Procedural Background

             Relators filed this qui tam action in 2015. The case was voluntarily dismissed in 2018

after Relators’ attorney informed them that the United States had declined to intervene, but

Relators then moved for relief pursuant to Federal Rule of Civil Procedure 60(b), arguing that

their counsel never informed them that he was filing a notice of dismissal. 49 Indeed, when the

notice of dismissal was filed, Relators were in the process of seeking replacement counsel, as

their counsel would no longer represent them after the United States declined to intervene. 50 The

Court granted the motion and reopened the case. 51

             After the case was reopened, Relators filed the First Amended Complaint, which is the

operative pleading here. 52 PharMerica moved to dismiss the First Amended Complaint and

requested judicial notice of a number of documents in support of its Motion to Dismiss.53 The

Court held oral argument limited to three disputed issues related to the Motion to Dismiss.54

       II.         MOTION FOR JUDICIAL NOTICE

             PharMerica requests judicial notice of a number of documents to support its motion to

dismiss. A court may take judicial notice of facts that are not subject to reasonable dispute




47
     See id. ¶ 119.
48
     Id. ¶ 127.
49
     Doc. No. 39 at 1–2.
50
     Id.
51
     Id. at 3–4.
52
     Doc. No. 43.
53
     Doc. Nos. 51, 52.
54
     Doc. Nos. 74, 80.

                                                     7
because they are either “generally known within the trial court’s territorial jurisdiction” or “can

be accurately and readily determined from sources whose accuracy cannot reasonably be

questioned.” 55 A court “must” take judicial notice if a party requests it and supplies the court

with the necessary information. 56

           The Third Circuit has cautioned that taking judicial notice “should be done sparingly at

the pleadings stage. Only in the clearest of cases should a district court reach outside the

pleadings for facts necessary to resolve a case at that point.” 57 Courts will, however, take judicial

notice of certain matters of public record on a motion to dismiss; examples of matters of public

record include “Securities and Exchange Commission filings, court-filed documents, and Federal

Drug Administration reports published on the FDA website.” 58

                A. Materials from Prior Judicial Proceedings

           Courts may take judicial notice of public records, including “publicly available records

and transcripts from judicial proceedings.” 59 In particular, publicly available records from other

judicial proceedings may be judicially noticed in the context of a motion to dismiss.60 Such

records may only be judicially noticed to show “what was in the public realm at the time, not

whether the contents of those documents are true.” 61 Thus, “on a motion to dismiss, [a court]

may take judicial notice of another court’s opinion—not for the truth of the facts recited therein,


55
     Fed. R. Evid. 201(b)(2).
56
     Fed. R. Evid. 201(c)(2).
57
     Victaulic Co. v. Tieman, 499 F.3d 227, 236 (3d Cir. 2007).
58
 United States ex rel. Spay v. CVS Caremark Corp., 913 F. Supp. 2d 125, 139 (internal citations omitted) (quoting
McGehean v. AF & L Ins. Co., No. 09-1792, 2009 WL 3172763, at *2 (E.D. Pa. Oct. 2, 2009)).
59
  Golden v. Cook, 293 F. Supp. 2d 546, 551 (W.D. Pa. 2003); see Sands v. McCormick, 502 F.3d 263, 268 (3d Cir.
2007).
60
     Spay, 913 F. Supp. 2d at 139–40.
61
   Id. (citing Benak ex rel. Alliance Premier Growth Fund v. Alliance Capital Mgmt., L.P., 435 F.3d 396, 401 n.15
(3d Cir. 2006).

                                                           8
but for the existence of the opinion, which is not subject to reasonable dispute over its

authenticity.” 62

           PharMerica requests judicial notice of four filings from a prior False Claims Act case,

United States ex rel. Denk v. PharMerica, which it argues precludes Relators’ claims as

discussed below. 63 Those filings are: Relator Denk’s original Complaint; Relator Denk’s First

Amended Complaint; the Government’s Notice of Election to Intervene in Part and Decline to

Intervene in Part; and the Government’s Complaint. Copies of all four filings are included as

exhibits to the Motion for Judicial Notice, and all are unsealed and publicly available. The Court

can—in fact, it must—evaluate the content of these records in assessing whether the public

disclosure bar applies. 64 Judicial notice, however, extends only as far as recognizing what the

parties in Denk pled and argued—in other words, what was publicly disclosed—and not to the

truth of the judicially noticed records. Relators do not object to the Court taking notice of these

documents for this purpose. 65

           PharMerica also requests judicial notice of four filings from Relator Sturgeon’s prior

employment action against PharMerica, which it argues preclude her retaliation claims here.

Those filings are: the Complaint; the First Amended Complaint; the Verdict Slip; and the

Judgment. Copies of all four filings are included as exhibits to the Motion for Judicial Notice,

and all four are publicly available. The Court must consider these documents in determining

whether Relator Sturgeon’s retaliation claim is precluded by the jury verdict in her prior




62
     S. Cross Overseas Agencies, Inc. v. Wah Kwong Shipping Grp., Ltd., 181 F.3d 410, 426 (3d Cir. 1999).
63
     Civil Action No. 09-720 (E.D. Wis. filed July 23, 2009).
64
     United States ex rel. Kraxberger v. Kan. City Power & Light Co., 756 F.3d 1075, 1083 (8th Cir. 2014).
65
     Relators’ Reply Mem. Opp. Mot. for Judicial Notice [Doc. No. 58] at 2–3.

                                                           9
employment action. 66 They may only be judicially noticed, however, to establish their existence,

“and not for the truth of the facts asserted” in those filings. 67 Relators do not object to the Court

taking notice of these documents for this purpose. 68 Accordingly, the Court will take judicial

notice of these eight documents.

               B. Administrative Reports

           Courts may also take judicial notice of “records and reports of administrative bodies.” 69

PharMerica requests judicial notice of three documents in this category. Two are administrative

guidance manuals issued by CMS. 70 The third is a report on standard practices within the long-

term care pharmacy industry, which appears to have been commissioned by CMS and prepared

by a consultant, the Lewin Group. 71

           Relators argue that the Court should decline to take judicial notice of these reports

because they are not authenticated. 72 PharMerica responds that information found on government


66
   M & M Stone Co. v. Pennsylvania, 388 F. App’x 156, 162 (3d Cir. 2010) (“In the context of deciding a Rule
12(b)(6) motion that raises issue preclusion concerns, and where a plaintiff has not included the existence or
substance of the prior adjudications in the body of, or attachments to, its complaint, it is axiomatic that a court must
still consider the prior adjudication in order to determine whether issue preclusion bars that plaintiff’s claims.”).
67
     Id.
68
     Relators’ Reply Mem. Opp. Mot. for Judicial Notice [Doc. No. 58] at 2–3.
69
   Golden, 293 F. Supp. 2d at 551; see Pension Benefit Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192,
1197 (3d Cir. 1993).
70
  Doc. No. 77, Ex. I (U.S. Dep’t of Health & Human Servs., CMS, Pub. No. 100-07, State Operations Manual:
Appendix PP – Guidance to Surveyors for Long-Term Care Facilities (Rev. 173, Nov. 22, 2017)); id., Ex. J (U.S.
Dep’t of Health & Human Servs., CMS, Pub. No. 100-07, State Operations Manual: Chapter 7 – Survey and
Enforcement Process for Skilled Nursing Facilities and Nursing Facilities (Rev. 185, Nov. 16, 2018)).
71
  Id., Ex. K (The Lewin Group, CMS Review of Current Standards of Practice for Long-Term Care Pharmacy
Services (Dec. 30, 2004)).
72
  Relators’ Mem. Opp. Mot. for Judicial Notice [Doc. No. 58] at 4–6. Relators also objected that PharMerica had
provided only hyperlinks to the reports online but had not attached copies of the documents. It is obviously
problematic to take judicial notice of materials found online based only on hyperlinks. After all, one of the
hyperlinks PharMerica provided in its Memorandum stopped working after PharMerica filed its Motion on July 22,
2019, and another hyperlink in its Reply Memorandum stopped working sometime after September 26, 2019. The
Court assumes, of course, that both hyperlinks worked when PharMerica filed its briefs. The concern is not so much
that the documents themselves might change, but that their location on the internet might change—as it apparently
has here—leaving unclear to future readers what was in the record before the court. The best practice would be for a
party seeking judicial notice to both attach copies as exhibits to the motion for judicial notice and hyperlink to the

                                                           10
websites is considered authenticated, and that these three reports are reliable in that they are not

subject to change at any time, like most websites, because they are either archived or contain a

“change log that tracks all revisions.” 73

           PharMerica is correct that information found on government websites is widely

considered both self-authenticating and subject to judicial notice. 74 Indeed, these CMS reports

are not just information on a government website—they are published reports of a federal agency

that happen to be available online. 75 The question remains, however, whether to take judicial

notice of these reports only for their existence, or also for the truth of their contents. PharMerica

cites these three reports in its briefs to support factual assertions about the business model of the

long-term care pharmacy industry and the regulatory environment in which long-term care

pharmacies operate, 76 based on which it argues that pharmacy fraud is inherently implausible

because the pharmacy industry is so closely regulated. 77

           It would be one thing to rely on the CMS manuals as showing what was publicly known

at a given time in order to prove, for example, that the defendants were not on notice that certain

conduct was fraudulent. 78 But PharMerica seeks to rely on them as substantive evidence that

comprehensive regulations governing the pharmacy industry make pharmacy fraud categorically


website where the material can be found. Since that was not done here, the Court ordered PharMerica to provide
copies of the documents for which it sought judicial notice and PharMerica did so. Doc. No. 74; Doc. Nos. 77, 78.
73
     PharMerica’s Reply Mem. Supp. Mot. for Judicial Notice [Doc. No. 61] at 1–2.
74
  See Gregory P. Joseph, Judicial Notice of Internet Evidence, 82 U.S. Law Week No. 34, at 2 (Mar. 11, 2014)
(collecting cases); see also United States v. Allergan, 746 F. App’x 101, 108 (3d Cir. 2018) (taking judicial notice of
CMS administrative guidance); Spay, 913 F. Supp. 2d at 139–40 (same).
75
  See In re Wellbutrin SR/Zyban Antitrust Litig., 281 F. Supp. 2d 751, 754 n.2 (E.D. Pa. 2003) (“The fact that an
agency report is ‘published’ on the world wide web does not affect the Court’s ability to take judicial notice of the
contents of that report.”).
76
     See PharMerica’s Mem. Supp. Mot. to Dismiss [Doc. No. 51] at 2–4, 28–29.
77
     Id. at 28–29.
78
  See Allergan, 746 F. App’x at 108 (taking judicial notice of CMS guidance manuals in a False Claims Act case in
order to determine whether available guidance put the defendants on inquiry notice that their conduct was unlawful).

                                                          11
implausible. The Court declines to foreclose all proof on such a central question by looking

outside the record at the motion-to-dismiss stage, so these materials will be judicially noticed

only for their existence and not for their truth.

                C. Materials from the PointClickCare Website

            Courts may consider documents “‘integral to or explicitly relied upon in the

complaint’ . . . ‘without converting the motion [to dismiss] into one for summary judgment.’” 79

Although generally courts avoid looking at evidence outside the complaint at the motion-to-

dismiss stage, an exception can be made where a plaintiff would be “able to maintain a claim of

fraud by extracting an isolated statement from a document and placing it in the complaint, even

though if the statement were examined in the full context of the document, it would be clear that

the statement was not fraudulent.” 80 In that case, fairness would require examining the whole

document, even if the plaintiff did not attach it as an exhibit to the complaint. This narrow

exception is limited, however, to cases where “the claims in the complaint are ‘based’ on an

extrinsic document,” and does not apply where the complaint merely cites an extrinsic

document. 81 For example, in In re Burlington Coat Factory Securities Litigation, the plaintiffs

alleged that the company had omitted material information from its annual financial report. 82

Even though the plaintiffs had not attached the report to the complaint or explicitly cited it, the

report could be considered in ruling on a motion to dismiss because the claims in the complaint

were necessarily based on the report. 83


79
  In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997) (emphasis omitted) (quoting
Shaw v. Digital Equipment Corp., 82 F.3d 1194, 1220 (1st Cir. 1996)).
80
     Id.
81
     Id. (emphasis added).
82
     Id. at 1415.
83
     Id. at 1426.

                                                       12
            PharMerica requests judicial notice of three documents it argues fall into this category. 84

The three documents appear to be promotional brochures from the PointClickCare website that

explain how the PointClickCare platform works. PharMerica argues that these brochures are

“integral” to Relators’ claims, which are “premised on their analysis of information contained in”

the PointClickCare platform. 85 As PharMerica acknowledges, however, Relators do not cite

these (or any) PointClickCare brochures in the Amended Complaint. 86 Nor can Relators’ claims

be said to be “based on” the brochures. This is unlike Burlington, where the court looked to the

document that constituted the alleged fraud in order to place the statements quoted in the

complaint in their proper context. Of course, the existence of the PointClickCare system and the

way it functions are relevant to Relators’ claims—but Relators base their allegations on their

first-hand knowledge of the platform, not on PointClickCare’s promotional brochures.

            Moreover, the Third Circuit warned in Victaulic against taking judicial notice of exactly

this kind of information. 87 There, the court held that it was improper for the district court to take

judicial notice of facts found on a company’s website for several reasons. First, “[a]nyone may

purchase an internet address,” so authentication of internet materials was particularly

important. 88 Second, “a company’s website is a marketing tool” and the information found

therein might well be “full of imprecise puffery that no one should take at face value.” 89 Finally,




84
  See PharMerica’s Mem. Supp. Mot. for Judicial Notice [Doc. No. 52] at 3–4. As noted above, PharMerica
provided only hyperlinks to online PDFs of these documents and the Court ordered it to provide copies filed as
exhibits.
85
     Id. at 7–8.
86
     Id. at 7.
87
     Victaulic, 499 F.3d at 236.
88
     Id.
89
     Id.

                                                        13
the court was particularly troubled that such materials were judicially noticed at the motion-to-

dismiss stage. 90

              These concerns apply squarely to the PointClickCare brochures, which are promotional

business materials from PointClickCare’s corporate website. Such “private corporate websites,

particularly when describing their own business, generally are not the sorts of ‘sources whose

accuracy cannot reasonably be questioned’ that our judicial notice rule contemplates.” 91 This is

especially true when a party seeks to use promotional materials found online for their truth, as

PharMerica does here. 92 Accordingly, the Court will not take judicial notice of the

PointClickCare website materials.

       III.      MOTION TO DISMISS

                 A. Motion to Dismiss Pursuant to 31 U.S.C. § 3730(e)

              The False Claims Act “empowers a person, or ‘relator,’ to sue on behalf of the United

States those who defraud the government, and to share in any ultimate recovery.” 93 That

financial incentive, of course, creates the risk that individuals without knowledge of new,

unremedied frauds might piggy-back on others’ discoveries, earning a payout for themselves

without contributing any information of real value. 94 The Act’s design therefore aims at




90
  Id. at 236–37. It is certainly true that taking judicial notice of internet materials has become vastly more common
and more accepted over the years, and even since the Third Circuit decided Victaulic in 2007. See Joseph, supra
note 74, at 1–2. But concerns about puffery in promotional business materials remain valid, and courts are just as
cautious now as they were in 2007 about looking to materials outside the complaint in deciding a motion to dismiss.
91
     Victaulic, 499 F.3d at 236 (internal citation omitted) (citing Fed. R. Evid. 201(b)).
92
  See PharMerica’s Mem. Supp. Mot. to Dismiss [Doc. No. 51] at 28–29 & n.14 (citing pamphlets from
PointClickCare website as evidence that the PointClickCare platform “is specifically designed to assist the nursing
home in complying with [regulatory] requirements”); cf. Joseph, supra note 74, at 3 (“Pages of a corporate website
offered by the corporation to prove the truth of self-serving advertising claims are inherently dubious, but the same
pages may be appropriate for judicial notice when offered or used to show that the claims were made . . . .”).
93
     United States ex rel. Moore & Co., P.A. v. Majestic Blue Fisheries, LLC, 812 F.3d 294, 296 (3d Cir. 2016).
94
     See United States ex rel. Duxbury v. Ortho Biotech Prods., L.P., 719 F.3d 31, 33 (1st Cir. 2013).

                                                             14
“promot[ing] private citizen involvement in exposing fraud against the government, while at the

same time prevent[ing] parasitic suits by opportunistic late-comers who add nothing to the

exposure of the fraud.” 95 To that end, the Act bars qui tam actions in two circumstances relevant

here. 96 First, the “government action bar” prevents suits “based upon allegations or transactions

which are the subject of a civil suit . . . in which the Government is already a party.” 97 Second,

the “public disclosure bar” prevents suits “when the alleged fraud has been publicly disclosed in

at least one of several enumerated sources—unless the relator is an original source of certain

information underlying the action.” 98 PharMerica argues that both the government action bar and

public disclosure bar preclude this action because an earlier qui tam suit against PharMerica, in

which the Government intervened, alleged substantially the same fraudulent scheme.

                        1. Legal Standard: Government Action Bar

           Section 3730(e)(3) bars qui tam suits “based upon allegations or transactions which are

the subject of a civil suit . . . in which the Government is already a party.” But “the breadth with




95
  United States ex rel. Int’l Bhd. of Elec. Workers v. Farfield Co., No. 09-4230, 2013 WL 3327505, at *10 (E.D. Pa.
July 2, 2013) (quoting Costner v. URS Consultants, Inc., 153 F.3d 667, 675–76 (8th Cir. 1998)); see also United
States ex rel. Springfield Terminal Ry. Co. v. Quinn, 14 F.3d 645, 651 (D.C. Cir. 1994) (Wald, J.) (“The history of
the FCA qui tam provisions demonstrates repeated congressional efforts to walk a fine line between encouraging
whistle-blowing and discouraging opportunistic behavior. . . . They must be analyzed in the context of these twin
goals of rejecting suits which the government is capable of pursuing itself, while promoting those which the
government is not equipped to bring on its own.”).
96
  The public disclosure bar originally imposed jurisdictional limitations on False Claims Act cases. See Moore, 812
F.3d at 297. Congress amended the bar in 2010 as part of the Affordable Care Act, altering the language so as to
make the bar nonjurisdictional. Id. at 297–300. By contrast, the language of the government action bar was never
explicitly jurisdictional. See 31 U.S.C. § 3730(e)(3). Nevertheless, perhaps because it was interpreted in tandem with
the pre-ACA public disclosure bar, the government action bar has sometimes been described as jurisdictional. See
Farfield, 2013 WL 3327505, at *9–10. The statutory language strongly suggests, however, that the government
action bar is not jurisdictional. Cf. United States ex rel. Heath v. AT&T, Inc., 791 F.3d 112, 120 (D.C. Cir. 2015)
(holding that the FCA’s first-to-file bar is not jurisdictional because that provision, like the government action bar,
lacks the express jurisdictional language of other statutory bars to FCA actions).
97
     31 U.S.C. § 3730(e)(3); see Farfield, 2013 WL 3327505, at *11.
98
     Moore, 812 F.3d at 297; see 31 U.S.C. § 3730(e)(4).

                                                           15
which we should read the phrase ‘allegations or transactions which are the subject of a civil suit’

is not readily apparent from the text of the statute.” 99

            To determine whether an action is “based upon” the same allegations or transactions as

an action to which the government was a party, many courts have followed the First Circuit in

looking for signs of a “host/parasite relationship.” 100 Such a relationship exists if the relator’s

case is “receiving ‘support, advantage, or the like’ from the ‘host’ case (in which the government

is a party) ‘without giving any useful or proper return’ to the government (or at least having the

potential to do so).” 101 Similarly, the Ninth Circuit has described the bar as preventing qui tam

suits “based on the same underlying facts” as a government action. 102 Thus, the government

action inquiry is essentially a test of factual similarity. If a relator’s allegations are the same as

allegations already made by the government, or are similar enough to be characterized as feeding

off of the government’s allegations, the government action bar applies. By contrast, if a relator’s

case “is seeking to remedy fraud that the government has not yet attempted to remedy,” the

government action bar does not apply. 103

            PharMerica argues that an earlier qui tam suit against it brought by another relator,

United States ex rel. Denk v. PharMerica, 104 bars this action because the government intervened

in that case. There is no dispute that the government was a party to Denk. 105 Thus, the question is


99
     United States ex rel. S. Prawer & Co. v. Fleet Bank of Maine, 24 F.3d 320, 326 (1st Cir. 1994).
100
   E.g., Farfield, 2013 WL 3327505, at *11 (quoting Prawer, 24 F.3d at 327); see also Claire M. Sylvia, The False
Claims Act: Fraud Against the Government § 11:32 Allegations already the subject of Government litigation: 31
U.S.C.A. § 3730(e)(3)—Allegations or transactions.
101
  Prawer, 24 F.3d at 327–28 (quoting Parasite, Random House Dictionary of the English Language 1409 (2d ed.
Unabridged 1987).
102
      United States ex rel. Kelly v. Boeing Co., 9 F.3d 743, 746 (9th Cir. 1993).
103
      Prawer, 24 F.3d at 328; see also Costner, 153 F.3d at 676.
104
      Civil Action No. 09-720 (E.D. Wis. filed July 23, 2009).
105
      Relators’ Mem. Opp. Mot. to Dismiss [Doc. No. 57] at 13 n.2.

                                                            16
whether the allegations in this case are sufficiently similar to those in Denk to conclude that

Relators are receiving support or advantage from Denk.

                        2. Legal Standard: Public Disclosure Bar

           Section 3730(e)(4)(A) provides that a court “shall dismiss” a qui tam suit “if substantially

the same allegations or transactions as alleged in the action or claim were publicly disclosed” in

any of several sources, including federal civil proceedings. In other words, the public disclosure

bar applies when there has been (1) a public disclosure (2) in one of the statute’s specified fora

(3) of allegations or transactions of fraud (4) that are substantially the same as those alleged by

the relator. 106 When the public disclosure bar is triggered, however, the action can nonetheless

proceed if the relator is an “original source of the information.” 107 An “original source” is one

who “has voluntarily disclosed information to the Government or one ‘who has knowledge that

is independent of and materially adds to’ information already publicly disclosed.” 108

           The public disclosure bar is relevant here because both the Relator’s Complaint and the

Government Complaint in Denk were (1) public disclosures (2) in a federal civil proceeding. 109

There can be no question that the public disclosures in Denk consisted of (3) “allegations or



106
   See United States ex rel. Zizic v. Q2Administrators, LLC, 728 F.3d 228, 235 (3d Cir. 2013). As noted above, the
public disclosure bar was amended in 2010. Zizic defined the fourth element of the test as requiring “that the
relator’s action be ‘based upon’” the public disclosures. Id. That comported with the pre-2010 version of the statute.
The amended version, which applies to this case, provides that “the relator’s fraud need only be ‘substantially the
same’ as, rather than ‘based on,’ the publicly disclosed allegations or transactions in order to trigger the public
disclosure bar.” United States ex rel. Silver v. Omnicare, 903 F.3d 78, 85 n.6 (3d Cir. 2018), cert. denied sub nom.
PharMerica Corp. v. United States ex rel. Silver, 140 S. Ct. 202 (2019). That change, the Third Circuit has
observed, “merely codified the law as it already existed in this Circuit,” since “based upon” had been interpreted to
mean “supported by” or “substantially similar to.” Id. (citing United States ex rel. Atkinson v. Pa. Shipbuilding Co.,
473 F.3d 506, 519 (3d Cir. 2007)). For clarity, the Court has used the updated “substantially the same” language.
107
      31 U.S.C. § 3730(e)(4)(A).
108
   United States v. Premier Educ. Grp., L.P., No. 11-3523, 2016 WL 2747195, at *6 (D.N.J. May 11, 2016)
(quoting 31 U.S.C. § 3730(e)(4)(B)); see Moore, 812 F.3d at 298–99.
109
    Relators’ Mem. Opp. Mot. to Dismiss [Doc. No. 57] at 17 n.4; see 31 U.S.C. § 3730(e)(4)(A)(i); Atkinson, 473
F.3d at 519.

                                                         17
transactions” of fraud—in this case, allegations—as opposed to more general information. 110

“An allegation of fraud is an explicit accusation of wrongdoing.” 111 The Denk disclosures were

allegations of fraud in the most literal sense—explicit accusations of fraud, itemized and filed in

federal court.

           The question here, then, is whether Relators’ claims are substantially the same as the

allegations of fraud made public in Denk. 112 Courts examine the similarity of the allegations on a

claim-by-claim basis. 113 “Where some, but not all, allegations in a complaint have been publicly

disclosed, [the public disclosure bar] does not prohibit the remaining allegations from

proceeding.” 114

           Several courts have cautioned against conducting the substantial similarity inquiry at too

high a level of generality. 115 After all, cast in unduly general terms, any two fraud allegations



110
   Zizic, 728 F.3d at 235 n.6 (“The FCA ‘bars suits based on publicly disclosed “allegations or transactions,” not
information.’” (quoting United States ex rel. Dunleavy v. County of Delaware, 123 F.3d 734, 740 (3d Cir. 1997),
abrogated on other grounds by Graham Cty. Soil & Water Conservation Dist. v. United States ex rel. Wilson,
559 U.S. 280 (2010))); Sylvia, supra note 100, § 11:52, Allegations publicly disclosed in certain hearings, reports
or the news media: 31 U.S.C.A. § 3730(e)(4)—Allegations or transactions underlying the complaint.
111
      Zizic, 728 F.3d at 235–36.
112
      See Omnicare, 903 F.3d at 83.
113
    See, e.g., Atkinson, 473 F.3d at 520–31 (proceeding claim by claim); Premier, 2016 WL 2747195, at *9–10
(citing United States ex rel. Merena v. SmithKline Beecham Corp., 205 F.3d 97, 102 (3d Cir. 2000)). PharMerica
argues based on the Third Circuit’s decision in Zizic that if Relators’ allegations are “even partly based upon” the
Denk allegations, they should be dismissed. PharMerica’s Mem. Supp. Mot. to Dismiss at 18 (quoting Zizic, 728
F.3d at 238). But that observation in Zizic referred to relators who allege the same scheme as one previously
disclosed, while merely adding undisclosed factual details. Zizic did not hold that a complaint alleging two
schemes—one previously disclosed and one never before disclosed—should be dismissed in its entirety. See also
United States ex rel. Winkelman v. CVS Caremark Corp., 827 F.3d 201, 210 (1st Cir. 2016) (“[A] complaint that
targets a scheme previously revealed through public disclosures is barred even if it offers greater detail about the
underlying conduct.”).
114
   Sylvia, supra note 100, § 11:54, Allegations publicly disclosed in certain hearings, reports or the news media: 31
U.S.C.A. § 3730(e)(4)—Allegations or transactions underlying the complaint—Which allegations in the complaint
are barred.
115
   United States ex rel. Mateski v. Raytheon Co., 816 F.3d 565, 577 (9th Cir. 2016); United States ex rel.
Goldberg v. Rush Univ. Med. Ctr., 680 F.3d 933, 935–36 (7th Cir. 2012) (“[B]oosting the level of generality in order
to wipe out qui tam suits that rest on genuinely new and material information is not sound.”); United States ex rel.
Baltazar v. Warden, 635 F.3d 866, 868–69 (7th Cir. 2011).

                                                          18
against the same defendant begin to sound similar. Although two complaints might seem similar

“at first blush,” courts must nevertheless take a careful look at the details of each alleged

fraud. 116 For example, in Leveski v. ITT Educational Services, the Seventh Circuit noted the

superficial similarities between the relator’s claims and an earlier False Claims Act case alleging

violations of the Higher Education Act (“HEA”). Both relators were “former employees of [the

defendant]—and even held the same job title,” and both alleged that the defendant “violated the

incentive compensation provision of the HEA.” 117 Nevertheless, the court held that “the details

of how [the defendant] allegedly violated the HEA [were] quite different in Leveski’s case” than

in the earlier one. 118 Because Leveski had alleged “a more sophisticated, second-generation

method of violating the HEA,” the court concluded that the district court had “view[ed] the

allegations at too high a level of generality” when it dismissed the complaint. 119

            The Third Circuit endorsed this particularized, fact-specific approach to the substantial

similarity inquiry in both Zizic and United States v. Omnicare. 120 By requiring courts to look

carefully at the factual similarity between a relator’s allegations and a public disclosure, this

approach strikes the proper balance between “encouraging private persons to root out fraud and

stifling parasitic lawsuits.” 121




116
      Leveski v. ITT Educ. Servs., 719 F.3d 818, 832 (7th Cir. 2013).
117
      Id.
118
      Id. (emphasis added).
119
      Id.
120
    See Omnicare, 903 F.3d at 89–90 (citing with approval the Seventh Circuit’s approach in Baltazar and United
States ex rel. Gear v. Emergency Medical Associates of Illinois, Inc., 436 F.3d 726 (7th Cir. 2006), and relying on
Mateski, 816 F.3d 565, which adopted the Seventh Circuit’s approach); Zizic, 728 F.3d at 237–38 (analogizing to
Gear and Baltazar to determine whether relator’s allegations were substantially similar to public disclosures).
121
   Schindler Elevator Corp. v. United States ex rel. Kirk, 563 U.S. 401, 413 (2011) (quoting Graham Cty., 559 U.S.
at 295).

                                                            19
           Based on these cases, the Court is not persuaded by PharMerica’s argument that

disclosures that merely “set government investigators on the trail of fraud” are enough to bar

subsequent qui tam suits. 122 That kind of superficial similarity is contrary to the statutory

language, which bars suits that allege “substantially the same” fraud as the public disclosure in

question. 123 Allowing any tip, however factually different, to preclude subsequent qui tam suits

would not accord with the careful approach of Zizic and Omnicare, nor with the heightened

particularity requirements that apply to False Claims Act cases. 124

                        3. The Denk Allegations

           As noted above, PharMerica argues that an earlier qui tam suit against it, United States ex

rel. Denk v. PharMerica, 125 concerned essentially the same alleged fraudulent scheme. As

PharMerica characterizes them, both actions relate a scheme to submit false claims for Medicare

and Medicaid reimbursement for medications that were dispensed in the absence of a legally




122
   Quinn, 14 F.3d at 655; see PharMerica’s Mem. Supp. Mot. to Dismiss [Doc. No. 51] at 19 (citing Dingle v.
Bioport Corp., 388 F.3d 209, 214 & n.3 (6th Cir. 2004)). PharMerica has argued that a public disclosure that merely
puts the government on notice of the possibility of fraud and allows it to investigate could bar any subsequent qui
tam suits (within a certain time frame, presumably) regarding any fraudulent scheme, because once the government
was on the case, it had the opportunity to investigate any and all potential frauds that might be afoot. This is a
misconception. The “on the trail of fraud” concept is part of the third element (allegations or transactions) of the
public disclosure bar analysis, not the fourth element (substantial similarity). See Quinn, 14 F.3d at 655; Dingle, 388
F.3d at 212–14. Publicly disclosed information is enough to constitute an “allegation” if it gave adequate notice to
set the government on the trail of fraud. But a relator’s allegations are not substantially similar to a public disclosure
merely because the disclosure could have set the government on the trail of the separate fraud alleged by the relator.
See also Sylvia, supra note 100, § 11:52, Allegations publicly disclosed in certain hearings, reports or the news
media: 31 U.S.C.A. § 3730(e)(4)—Allegations or transactions underlying complaint.
123
      31 U.S.C. § 3730(e)(4)(A).
124
    See Omnicare, 903 F.3d at 91 (“Finally, our refusal to afford preclusive effect to information that discloses
merely a potential or possibility of fraud, without any indication of who is perpetrating it or how they are doing so,
accords with the heightened showing required by Federal Rule of Civil Procedure 9(b) when pleading a claim of
fraud in FCA actions.”).
125
      Civil Action No. 09-720 (E.D. Wis. July 23, 2009).

                                                           20
valid prescription in violation of state and federal law. 126 As a result, it contends, Relators’ suit is

precluded under either the government action bar, the public disclosure bar, or both.

            A careful review of both Relator Denk’s Complaint and the Government’s Complaint in

Denk reveals that Denk disclosed a number of allegations of fraud unrelated to invalid

prescriptions and therefore irrelevant here. 127 Relator Denk’s Complaint also, however, disclosed

two alleged fraudulent schemes that do implicate prescription validity.

The Emergency Scheme

            Denk alleged that PharMerica submitted false claims for reimbursement in situations

where it had violated federal regulations governing dispensation of Schedule II–V narcotics in

emergencies. PharMerica was alleged to have violated those emergency regulations in several

different ways. Specifically, Denk alleged (1) that PharMerica relied on regulations allowing

narcotics to be dispensed on only an oral prescription in emergency situations but failed to secure

a written prescription within seven days thereafter as required; 128 (2) that PharMerica dispensed

narcotics on an emergency basis without even an oral prescription, instead using old

prescriptions and order forms; 129 and (3) that PharMerica dispensed narcotics on an emergency

basis without indicating the justification for an emergency dispense and/or without verifying that

an emergency in fact existed. 130




126
      PharMerica’s Mem. Supp. Mot. to Dismiss [Doc. No. 51] at 18.
127
  See Denk Compl. ¶¶ 99–123 (alleging scheme of unlawful kickbacks); id. ¶¶ 125–37 (alleging retaliation against
Relator Denk); id. ¶¶ 46, 81–90 (alleging that PharMerica failed to credit the United States for drugs returned
unused and that PharMerica sometimes re-billed the United States for those unused drugs).
128
      Denk Compl ¶¶ 30, 36, 46, 55, 60–65, 67.
129
      Id. ¶ 56.
130
      Id. ¶¶ 30, 36, 46, 54.

                                                        21
The “Narc Box” Scheme

            Narcotics boxes are emergency supplies of medications kept on-site at long-term care

facilities. Both Denk and the Government alleged that PharMerica “provided staff at long-term

care facilities with access to narcotics boxes for emergency situations but did not ensure that the

prescriber had an oral communication with a PharMerica pharmacist prior to dispensing the

Schedule II drug.” 131 The government also alleged that “[o]nce the drug was dispensed from a

narcotics box, PharMerica routinely failed to obtain written prescriptions from the prescriber

within 7 days as required under the [Controlled Substances Act].” 132

            Further, the Government’s Complaint in Denk also alleged a third fraudulent scheme

related to prescription validity:

The Order Form Scheme

            The government alleged that PharMerica dispensed medications to residents of long-term

care facilities “based only on requests from the long-term care facility, rather than . . . upon a

valid prescription from a practitioner.” 133 This took different forms, including dispensing drugs

based solely on “order forms”; 134 “Prescription Fax Request” sheets, “EZ Refill” forms, or

“monthly physician orders from the resident’s chart at the facility”; 135 or residents’ hospital

discharge orders or “replenishment stickers” previously provided by PharMerica, 136 as opposed




131
      Govt. Compl. ¶ 118; see Denk Compl. ¶¶ 39, 53, 112–17.
132
    Govt. Compl. ¶ 119. Denk also alleged that “PharMerica billed the United States for one type of medication
while providing the patient with a different type of medication,” Denk Compl. ¶¶ 46, 94–95, and that “PharMerica
billed the United States for medications allegedly administered to one patient when the medications were actually
administered to other patients, including those not eligible for government payments,” id. ¶ 46.
133
      Govt. Compl. ¶ 5.
134
      Id. ¶ 5.
135
      Id. ¶ 79.
136
      Id. ¶ 5.

                                                        22
to a legally valid prescription signed by a practitioner. Upon receipt of a medication order that

was not a legally valid prescription, PharMerica would simultaneously dispense the drug and

send a “template” to the resident’s physician for signature. 137 Even if these templates had been

returned signed, they would not have constituted valid prescriptions, but they often were not

returned at all or were returned only after the drug was dispensed. 138

            After the government intervened in Denk, the government and PharMerica “entered into a

series of settlements to resolve the entirety” of the action in 2015. 139

                        4. Analysis

            PharMerica argues that this case is barred by Denk under both the public disclosure bar

and the government action bar. As explained, the public disclosure inquiry requires the Court to

determine whether the allegations in Denk are substantially similar to Relators’ allegations. They

are not.

            Denk disclosed allegations of several fraudulent schemes by PharMerica, each of which

is factually different from the scheme Relators allege. Each of the three prescription-related

schemes disclosed in Denk concerned dispensations of medication in the absence of any

prescription by a variety of means—by using narcotics boxes without following the applicable

regulations; by dispensing drugs on an emergency basis without a written follow-up prescription;

and by dispensing drugs upon receipt of an order form, as opposed to a valid prescription. Here,

by contrast, Relators allege a scheme to alter valid prescriptions so as to maximize

reimbursements. In other words, whereas Denk concerned dispensing medication with no

prescription at all, Relators base their allegations on incidents in which PharMerica did receive a


137
      Id. ¶ 79.
138
      Id.
139
      PharMerica’s Mem. Supp. Mot. to Dismiss [Doc. No. 51] at 13.

                                                        23
valid prescription, but altered that prescription illegally using the LTC400 so as to dispense the

most profitable version of the drug in question.

           This is not, therefore, a case in which a relator “makes a similar allegation [to the public

disclosure], but expands on it substantially.” 140 It is not, in other words, Denk with added details.

Instead, it is a case alleging “a more sophisticated, second-generation method” of fraud, separate

and apart from any existing public disclosure. 141 Both Denk and Relators do allege—at a high

level—schemes that resulted in dispensing drugs without a valid prescription. But, of course,

there are many different ways a pharmacy might accomplish that. The mode and means of the

scheme alleged here make it wholly different from the ones alleged in Denk.

           Indeed, to find the similarities between Denk and this matter, PharMerica massages the

facts. For example, PharMerica characterizes both Denk and this action as alleging that

“PharMerica dispensed medications to Medicare Part D and Medicaid beneficiaries pursuant to

orders that lacked an essential element of a prescription such as strength, dosage form, or

quantity prescribed.” 142 That is technically true: Denk alleged that PharMerica dispensed

medications without any prescription; those orders lacked all the essential elements of a

prescription in that there was, allegedly, no prescription at all. 143 Therein lies the problem—the

allegations of fraud in Denk and those in this matter are substantially similar only after

abstracting away from the facts of one or both cases to cast them in the most general possible

terms. 144 At a high enough level of generality, any two False Claims Act cases against the same


140
      Premier, 2016 WL 2747195, at *11.
141
      Leveski, 719 F.3d at 832.
142
      PharMerica’s Mem. Supp. Mot. to Dismiss [Doc. No. 51] at 12 (citing Denk Compl. ¶¶ 48–51, 75–76).
143
      Denk Compl. ¶¶ 48–51.
144
   See PharMerica’s Mem. Supp. Mot. to Dismiss [Doc. No. 51] at 18 (“[T]he Denk Action and this litigation
advance substantially the same theories of fraud: PharMerica submitted claims for payment to Medicare Part D and
Medicaid for medications dispensed without legally valid prescriptions and, consequently, violated the FCA because

                                                        24
defendant can be said to allege substantially the same conduct. 145 Denk and this action may be

two branches of the same family tree, but only if a vague, generic charge of “pharmacy fraud” or

“Medicare fraud” is the common ancestor. Thus, the public disclosure bar does not apply.

            For the same reason, the government action bar does not preclude this action. Relators’

allegations are not “based on the same underlying facts” as those in Denk. 146 Nor do they have

the qualities of a “host/parasite relationship” in which one case feeds off of or draws support

from another. 147 The schemes alleged in each case are distinct from each other and Denk

therefore has no preclusive effect with respect to Relators’ claims.

                B. Motion to Dismiss for Failure to State a Claim

                          1. Legal Standard

            PharMerica has also moved to dismiss the Amended Complaint for failure to state a claim

under Rule 12(b)(6) and for failure to satisfy the heightened pleading standard of Rule 9(b).

            Under Federal Rule of Civil Procedure 12(b)(6), dismissal of a complaint for failure to

state a claim upon which relief can be granted is appropriate where a plaintiff’s “plain statement”

lacks enough substance to demonstrate that he is entitled to relief. 148 In determining whether a

motion to dismiss should be granted, the court must consider only those facts alleged in the

complaint, accepting the allegations as true and drawing all logical inferences in favor of the



these programs only pay for medications when the dispensing pharmacy is in compliance with applicable laws
requiring a valid prescription.”).
145
   See Mateski, 816 F.3d at 576 (“[W]hether [relator’s] Complaint is substantially similar to prior public reports
depends on the level of generality at which the comparison is made.”); United States ex rel. Dorsey v. Dr. Warren E.
Smith Cmty. Mental Health/Mental Retardation & Substance Abuse Ctrs., No. 95-7446, 1997 WL 381761, at *4
(E.D. Pa. June 25, 1997) (“In short, the only similarities between these two actions are . . . that the defendant is the
same . . . [and] that both plaintiffs have accused the defendant of submitting false claims to receive federal and state
reimbursement.”).
146
      Kelly, 9 F.3d at 746.
147
      Prawer, 24 F.3d at 327–28.
148
      Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007).

                                                          25
non-moving party. 149 Courts are not, however, bound to accept as true legal conclusions framed

as factual allegations. 150 Something more than a mere possibility of a claim must be alleged; a

plaintiff must allege “enough facts to state a claim to relief that is plausible on its face.” 151

            Additionally, claims under the False Claims Act are subject to the heightened pleading

standard of Rule 9(b). 152 To satisfy that standard in this context, a relator must plead “particular

details of a scheme to submit false claims paired with reliable indicia that lead to a strong

inference that claims were actually submitted.” 153 This can be accomplished in two ways—either

by “pleading the date, place, or time of the fraud,” or by using an “alternative means of injecting

precision and some measure of substantiation into their allegations of fraud.” 154

            A plaintiff need not present specific fraudulent claims for payment at the pleading stage;

indeed, this is not necessarily required to prevail even at trial. 155 After all, “[s]tanding alone, raw

bills—even with numbers, dates, and amounts—are not fraud without an underlying scheme to

submit the bills for unperformed or unnecessary work.” 156 It is that underlying scheme that must

be pled with particularity to give defendants fair notice of the claims against them, protect

defendants from reputational harm, and prevent the filing of baseless suits that amount to fishing

expeditions. 157



149
  ALA, Inc. v. CCAIR, Inc., 29 F.3d 855, 859 (3d Cir. 1994); Fay v. Muhlenberg Coll., No. 07-4516, 2008 WL
205227, at *2 (E.D. Pa. Jan. 24, 2008).
150
      Twombly, 550 U.S. at 555, 564.
151
      Id. at 570.
152
      Foglia v. Renal Ventures Mgmt., LLC, 754 F.3d 153, 155 (3d Cir. 2014).
153
      Id. at 157–58 (quoting United States ex rel. Grubbs v. Kanneganti, 565 F.3d 180, 190 (5th Cir. 2009)).
154
    United States v. Loving Care Agency, 226 F. Supp. 3d 357, 363 (D.N.J. 2016) (quoting Flanagan v. Bahal, No.
12-2216, 2015 WL 9450826, at *3 (D.N.J. Dec. 22, 2015)).
155
      Grubbs, 565 F.3d at 190.
156
      Id.
157
      Id.

                                                           26
                         2. Analysis: Claims Under 31 U.S.C. §§ 3729(a)(1)(A) and (B)

            Relators allege violations of 31 U.S.C. §§ 3729(a)(1)(A) and (B) and their state law

equivalents. To establish a violation of § 3729(a)(1)(A), a relator must show that “(1) the

defendant presented or caused to be presented to an agent of the United States a claim for

payment; (2) the claim was false or fraudulent; and (3) the defendant knew the claim was false or

fraudulent.” 158 To establish a violation of § 3729(a)(1)(B), a relator must show that the defendant

“(1) made, used, or caused to be made or used, a false record or statement; (2) the defendant

knew the statement to be false[;] and (3) the statement was material to a false or fraudulent

claim.” 159 A claim may be factually false or legally false. “A claim is factually false when the

claimant misrepresents what goods or services . . . it provided to the Government.” 160 By

contrast, “a claim is legally false when the claimant knowingly falsely certifies that it has

complied with a statute or regulation the compliance with which is a condition for Government

payment.” 161 That latter express false certification theory is the basis of Relators’ claims here,

because Relators allege that PharMerica sought and received reimbursement upon falsely

certifying that it had complied with the applicable laws and regulations governing its

dispensation of medications. 162

            Relators allege that PharMerica submitted false claims for payment for filling

prescription orders that were altered in one of three ways: by substituting a different form or



158
   United States ex rel. Wilkins v. United Health Grp., Inc., 659 F.3d 295, 305 (3d Cir. 2011) (quoting United States
ex rel. Schmidt v. Zimmer, Inc., 386 F.3d 235, 242 (3d Cir. 2004)), abrogated on other grounds by Universal Health
Servs., Inc. v. United States & Massachusetts ex rel. Escobar, 136 S. Ct. 1989 (2016).
159
    United States ex rel. Zwirn v. ADT Sec. Servs., Inc., No. 10-2639, 2014 WL 2932846, at *5 (D.N.J. June 30,
2014).
160
      Wilkins, 659 F.3d at 305.
161
      Id.
162
      Amend. Compl. ¶ 63.

                                                         27
dosage of a non-controlled substance than the one prescribed; by substituting a different form or

dosage of a controlled substance than the one prescribed; or by substituting a brand name drug

for a generic drug. 163 By altering prescriptions in these three ways for the purpose of maximizing

PharMerica’s reimbursement and without consulting with the prescribing physician, Relators

allege, PharMerica violated the False Claims Act. 164

                               a. Non-Controlled Substances

            Relators claim that PharMerica illegally altered the elements of prescriptions for non-

controlled substances such as “stomach medication [e.g., Ranitidine] and anti-depressants [e.g.,

Fluoxetine].” 165 Relators allege that PharMerica systematically substituted alternative forms of

the prescribed drugs (e.g., capsules instead of tablets) or alternative dosages or quantities of the

prescribed drugs because those alternatives were more profitable for PharMerica to dispense. 166

Each time PharMerica submitted a claim for reimbursement for a dispensation pursuant to an

altered prescription, Relators claim, PharMerica falsely certified that the dispensation complied

with all applicable laws and regulations.

            PharMerica first argues that this claim should be dismissed because there is no federal

law that governs the prescribing of non-controlled drugs. Rather, PharMerica argues, it is state

pharmacy laws that govern the dispensing of these non-controlled substances. Since under

Pennsylvania law, the form of a non-controlled drug is not an essential element of a prescription,

substituting the capsule form of a non-controlled drug for the tablet form does not violate any

law and therefore cannot support Relators’ assertion that PharMerica submitted false claims.



163
      Id. ¶ 103.
164
      Id. ¶¶ 105–07.
165
      Id. ¶¶ 118–19.
166
      Id. ¶¶ 119–26.

                                                    28
           PharMerica does not explain the basis for its assertion that Pennsylvania pharmacy laws

and regulations apply exclusively to Relators’ claims, which are based on conduct that allegedly

occurred nationwide. 167 However, even if Pennsylvania law does apply, and even if under

Pennsylvania law pharmacists may alter the form of a non-controlled substance at will,

PharMerica has not shown that this claim should be dismissed. Relators allege not only that

PharMerica altered the drug form on prescriptions for non-controlled substances, but also that

PharMerica altered the dosage and quantity, which are undisputedly required elements of a valid

prescription. 168 Moreover, Relators allege this conduct with adequate specificity. Although they

are not required to point to specific fraudulent claims at this stage, Relators identify an example

of a prescription whose dosage was allegedly altered without the consent of the prescribing

physician. 169 By supplying the date and prescription number of a particular altered prescription

combined with the details of the broader alleged scheme to alter prescriptions, Relators have met

the pleading standards of Rule 9(b) for this category of claims.

           PharMerica also argues that these non-controlled substances claims are based on an

incorrect statement of law by Relators. According to PharMerica, the Amended Complaint

inaccurately asserts that a pharmacist “must obtain a discontinue order and a new prescription

from the physician before varying in any respect from the details of the original order.” 170

PharMerica argues that no state or federal law or regulation requires this. Accordingly, it argues,

this category of alleged false claims fails, as it was entirely permissible for PharMerica to simply


167
      Id. ¶ 133–35; see PharMerica’s Reply Mem. Supp. Mot. to Dismiss [Doc. No. 59] at 5.
168
  Relators’ Mem. Opp. Mot. to Dismiss [Doc. No. 57] at 25–26; see Pharmacy Liability for Punitive Damages-
Pennsylvania Practice Pointers, 71 PA. B.A. Q. 1, 3 (2000) (“A pharmacist does not prescribe medication, and thus
may not amend, edit, or interpret a treating physician's prescription order.”).
169
      Amend. Compl. ¶ 121.
170
    PharMerica’s Reply Mem. Supp. Mot. to Dismiss [Doc. No. 59] at 4–5; see PharMerica’s Mem. Supp. Mot. to
Dismiss [Doc. No. 51] at 23.

                                                         29
alter prescriptions where necessary rather than discontinuing them and obtaining a brand-new

prescription from the prescribing physician.

            It is true that the Amended Complaint in several places claims that a discontinue order

and new prescription are always required and that this procedure was not followed. 171 But the

Amended Complaint also alleges more broadly that PharMerica’s prescription alterations were

unlawful in that they were made without the prescribing physician’s consent. 172 Thus, even

accepting PharMerica’s argument that obtaining a discontinue order and new prescription is not

legally required, Relators still have alleged that PharMerica violated federal and state laws

requiring that pharmacists “first obtain approval from the prescribing medical practitioner”

before “deviat[ing] from a prescription.” 173 Indeed, even the sources on which PharMerica seeks

to rely (some of which are not in the record at this stage) confirm that this is required. 174

            Finally, PharMerica argues broadly that the Amended Complaint lacks the requisite

specificity throughout. As noted, Rule 9(b) may be satisfied by pleading “particular details of a


171
      Amend. Compl. ¶¶ 51, 111–12, 120.
172
   See, e.g., id. ¶ 121 (“PharMerica altered the prescription and dispensed Morphine 10 mg/ml without the consent
of the prescribing physician.”); id. ¶ 124 (“Instead of dispensing the exact drug prescribed by the physician, a data
clerk—without medical training—entered an altered order into the LTC400 and dispense[d] a different prescription
without the prescribing physician’s consent.”).
173
      Id. ¶ 150.
174
   See PharMerica’s Mem. Supp. Mot. to Dismiss [Doc. No. 51] at 27 (citing 55 Pa. Code § 1121.52(c) (“For
payment to be made for filling altered prescriptions, the pharmacy shall certify in writing on the prescription that the
change was made by the licensed prescriber. Changes in the nature or brand of a medication, the strength of a
medication, directions or quantity dispensed are acceptable only if the consent of the prescriber was obtained before
dispensing. The written explanation of the pharmacy on the prescription must state that this was done and give the
reasons for the change.”)); PharMerica’s Reply Mem Supp. Mot. to Dismiss [Doc. No. 59] at 5 (citing Joseph T.
Rannazzisi, U.S. Dep’t of Justice, Drug Enforcement Admin., Dear Colleague Policy Letter on Permissible Changes
to Controlled Substance Prescriptions (Oct. 15, 2008),
https://web.archive.org/web/20110417110418/https://www.deadiversion.usdoj.gov/faq/multiple_rx_clarification_ltr
_102010.pdf (describing apparent conflict between DEA regulations, which stated that a pharmacist may not modify
the elements of a schedule II prescription on a physician’s oral instruction, and the policy posted on the DEA’s
website, which noted that a pharmacist may modify a schedule II prescription “only after oral consultation with and
agreement of the prescribing practitioner,” and instructing pharmacists to “adhere to state regulations or policy
regarding those changes that a pharmacist may make to a schedule II prescription after oral consultation with the
prescriber” in the meantime (emphasis added))).

                                                          30
scheme to submit false claims” combined with “reliable indicia that lead to a strong inference

that claims were actually submitted.” 175 Based on that standard, PharMerica catalogues the

factual details that it believes are missing from Relators’ Amended Complaint, both as to the

“scheme” and as to the “reliable indicia.”

           First, PharMerica argues that Relators fail to plead a “scheme” because the Amended

Complaint makes only two conclusory allegations: that the LTC400 was designed to prompt

clerks to fill prescriptions in the most profitable way and that PharMerica “instructed their

clerical personnel to physically alter the prescriptions to make it appear as though the physician

had prescribed the drug in a different form, quantity and/or dosage.” Beyond those “cursory

allegations,” PharMerica suggests, the Amended Complaint omits details like the names of

individuals who “concocted the alleged scheme” and “oversaw its implementation,” the names of

pharmacists who altered prescriptions, and the names of nursing home employees who “signed

for” and administered the altered prescriptions. 176 But listing other factual details that might also

have been pled is not a productive way to analyze the sufficiency of a complaint. A careful

review of the Amended Complaint shows that Relators describe the alleged scheme in adequate

detail, explaining the mechanism of the alleged fraud and the generic identities of those involved

(i.e., data clerks, pharmacists, etc.). 177 PharMerica cites no authority for the proposition that

Relators must identify by name the particular PharMerica employees who designed the LTC400

or those who allegedly altered prescriptions.

           Second, PharMerica argues that even if the Amended Complaint does plead a “scheme,”

it lacks “reliable indicia” that claims were actually submitted. It is true that a relator must do


175
      Foglia, 754 F.3d at 156 (quoting Grubbs, 565 F.3d at 190).
176
      PharMerica’s Mem. Supp. Mot. to Dismiss [Doc. No. 51] at 31.
177
      Amend. Compl. ¶¶ 45–65.

                                                          31
more than “identif[y] a general sort of fraudulent conduct [while] specif[ying] no particular

circumstances of any discrete fraudulent statement.” 178 Thus, PharMerica argues, even if the

alleged scheme is adequately pled, it amounts to no more than a “mere opportunity for fraud”

without specific instances of claims actually submitted to the government for reimbursement. 179

           To support this argument, PharMerica cites United States ex rel. Schmidt v. Zimmer,

Inc. 180 There, the court found fault with the complaint for not including “details concerning the

dates of the claims, the content of the forms or bills submitted, their identification numbers, [or]

the amount of money they charged to the government,” among other things. 181 But Schmidt

explicitly relied on the rigid interpretation of Rule 9(b)’s particularity requirement then adhered

to by the First Circuit, the same rigid interpretation rejected by the Third Circuit in Foglia v.

Renal Ventures Management, LLC. 182 On this point, therefore, Schmidt does not reflect the

current state of the law.

           Rather, Foglia is controlling. There, the relator alleged that the defendant, Renal

Ventures Management, submitted false claims for reimbursement for vials of the medication

Zemplar. Renal’s inventory logs showed that it was using fewer vials of Zemplar per day than it

would need to had it been using a single vial per patient. Therefore, the relator concluded, Renal

must have been harvesting the leftover Zemplar from partially used vials and administering it to

other patients. This presented a profitable opportunity for fraud, since “Medicare will reimburse


178
    United States ex rel. Judd v. Quest Diagnostics, Inc., 638 F. App’x 162, 169 (3d Cir. 2015) (quoting United
States ex rel. Cafasso v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1057 (9th Cir. 2011)).
179
      See Foglia, 754 F.3d at 158.
180
      No. 00-1044, 2005 WL 1806502 (E.D. Pa. July 29, 2005).
181
    Id. at *2 n.2 (quoting United States ex rel. Karvelas v. Melrose-Wakefield Hosp., 360 F.3d 220, 233 (1st Cir.
2004)).
182
   Id.; see Foglia, 754 F.3d at 156 n.3 (identifying Karvelas as an example of the rigid “representative samples”
requirement employed by several other Circuits and noting that the First Circuit later overruled Karvelas and
adopted the same “nuanced” understanding of Rule 9(b) embraced by the Third Circuit).

                                                         32
for the full vial of Zemplar, regardless of whether all of the Zemplar is used.” 183 That is, Renal

could have submitted a claim for a full vial of Zemplar for each patient while purchasing fewer

vials, reusing the leftovers, and pocketing the difference. By itself, however, this was not enough

to create a “strong inference” that Renal had submitted false claims, because harvesting extra

Zemplar was permitted so long as certain guidelines were followed. But the relator had also

alleged that Renal was not complying with those guidelines. Taking that as true, the court found

that the complaint met the requirements of Rule 9(b) and adequately alleged that Renal was

fraudulently submitting claims as if it had used exactly one vial per patient. 184

            Notably, like the Amended Complaint here, the Foglia complaint did not identify

particular claims for payment by the government. Instead, it identified “particular details of a

scheme to submit false claims”—there, a scheme to reuse vials of Zemplar while submitting

claims for payment as if a new vial were used for each patient—combined with “reliable indicia

that lead to a strong inference that claims were actually submitted”—there, the inventory logs

and the allegation that Renal had not complied with the guidelines for reusing Zemplar vials.

            The allegations here are strikingly similar. Relators allege a scheme to alter prescriptions,

including the specific time frame of the scheme and the number and type of alterations their audit

revealed, with some specific examples identified by RX number. They also allege that

PharMerica did not obtain the prescribing physician’s consent before altering prescriptions.

Relators here have offered at least as much as in Foglia and have cleared the bar of Rule 9(b).

Accordingly, the non-controlled substances claims will proceed.




183
      Foglia, 754 F.3d at 158.
184
      Id.

                                                     33
                                 b. Controlled Substances

           Relators also allege that PharMerica illegally altered prescriptions for controlled

substances. They claim that PharMerica’s systematic practice was to alter the essential elements

of the prescription, such as the form or dosage specified, so as to substitute a more profitable

alternative. 185 Each time PharMerica submitted a claim for reimbursement for a dispensation

pursuant to an altered prescription, Relators claim, PharMerica falsely certified that the

dispensation complied with all applicable laws and regulations. 186

           In its reply memorandum, PharMerica argues for the first time that this claim should be

dismissed because PharMerica has uncovered evidence that the two specific controlled-substance

prescriptions Relators identify by RX number in the Amended Complaint were altered legally or

not altered at all. 187 PharMerica asks the Court to consider this evidence outside the Amended

Complaint at the motion-to-dismiss stage on the grounds that the prescription documents are

“integral to or explicitly relied upon in the complaint.” 188 Even if the Court were to consider this

evidence at this stage, PharMerica’s attempt to rebut Relators’ two examples would not support

dismissing Relators’ entire category of claims based on illegally altered prescriptions for

controlled substances. Relators allege that they have identified 924 instances in which

PharMerica illegally altered prescriptions for Schedule II controlled substances, not just the two

for which RX numbers are offered, and as already explained, Relators need not identify any




185
      Amend. Compl. ¶¶ 110–17.
186
      Id. ¶¶ 138–45.
187
  See Amend. Compl. ¶¶ 111–12; See PharMerica’s Reply Mem. Supp. Mot. to Dismiss [Doc. No. 59] at 6–7;
Decl. of Ahmed Aleemuddin Supp. Reply Mem. [Doc. No. 59-1].
188
    Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014) (emphasis omitted) (quoting In re Burlington Coat Factory
Sec. Litig., 114 F.3d at 1426).

                                                        34
specific claim for payment at the pleading stage. 189 In this category of claims, as in the preceding

one, Relators have described “particular details of a scheme to submit false claims”—that is, the

design of the LTC400 and the widespread practice of prompting clerks to alter prescriptions to

make them more profitable 190—and have paired that alleged scheme with “reliable indicia that

lead to a strong inference that claims were actually submitted.” Here, some of those “reliable

indicia” include the specific time frame of the alleged fraudulent claims (March 2014 through

September 2015); a definite number of claims allegedly submitted (924); and the further

specification that 143 of those claims involved prescriptions for the drugs OxyContin and

Morphine. 191

            Next, PharMerica argues that any allegation of widespread fraud in the pharmacy

industry is inherently implausible under Iqbal because that industry is so closely regulated at

both the federal and state level. 192 This argument is belied by the fact that False Claims Act cases

against pharmacy defendants—including some against PharMerica in particular—often survive

motions to dismiss.193 Nor is it at all implausible that Reliant, the long-term care facility at which

Relators worked, could have administered “thousands of incorrect doses of controlled substances



189
   Foglia, 754 F.3d at 156–57; see United States ex rel. Budike v. PECO Energy, 897 F. Supp. 2d 300, 320 (E.D.
Pa. 2012) (noting that providing a “single claim example” would not put defendants “in a better position to answer
and defend against Relator's claims,” especially if “[t]he fraud of the instant claims does not turn on anything unique
to an individual claim or anything that would be revealed from an examination of any claim.”) Indeed, to allow
PharMerica to win dismissal of this entire group of Relators’ claims by rebutting the two specific examples Relators
offer would punish Relators for going above and beyond the pleading standards the Third Circuit has required in
False Claims Act cases. This would perversely disincentivize specific, careful pleading.
190
      Amend. Compl. ¶¶ 113–17.
191
      Id. ¶ 110.
192
      PharMerica’s Mem. Supp. Mot. to Dismiss [Doc. No. 51] at 28–30; see 556 U.S. 662 (2009).
193
   See United States ex rel. Silver v. Omnicare, Inc. et al., No. 11-1326, 2014 WL 4827410, at *1 (D.N.J. Sept. 29,
2014) (denying Defendant PharMerica’s motion to dismiss except as to statute-of-limitations grounds); United
States ex rel. Denk v. PharMerica Corp., No. 09-720, 2014 WL 4355342 (E.D. Wis. Sept. 3, 2014); see also, e.g.,
United States ex rel. Garbe v. Kmart Corp., 968 F. Supp. 2d 978 (S.D. Ill. 2013); United States ex rel. Spay v. CVS
Caremark Corp., 913 F. Supp. 2d 125 (E.D. Pa. 2012).

                                                          35
to its residents without anyone noticing or taking action,” as PharMerica argues. 194 Even if staff

at Reliant had been careful to double-check the brand, dosage, and quantity of each medication

against the original prescription information, they could very reasonably have assumed that any

discrepancies were the result of PharMerica pharmacists conferring with the prescribing

physician and getting his or her consent to alter the prescription. That would be noted in

PharMerica’s files, but not necessarily on the label of the bottle.

           PharMerica’s argument that these claims broadly do not meet the particularity

requirement of Rule 9(b) fails for the same reasons explained above. 195 Accordingly, the

controlled substances claims will proceed.

                                c. Brand Names vs. Generics

           Finally, Relators allege that PharMerica illegally altered prescriptions for generic drugs,

substituting brand-name drugs in violation of applicable federal and state law. 196 This was a

widespread practice at PharMerica, Relators claim; indeed, PharMerica’s computerized drug

dispensing system was allegedly designed to prompt clerks to make profitable substitutions even

though pharmacists are supposed to consult with the prescribing physician before altering certain




194
      PharMerica’s Mem. Supp. Mot. to Dismiss [Doc. No. 51] at 29.
195
   PharMerica’s argument that the controlled substances claims must be dismissed because PointClickCare orders
are not prescriptions and therefore are not a valid point of comparison for the actual dispensation is too clever by
half. See PharMerica’s Mem. Supp. Mot. to Dismiss [Doc. No. 51] at 27. As Relators point out, the allegations in the
Amended Complaint—including the allegation that PointClickCare is the system by which long-term care facilities
transmit prescriptions to PharMerica—must be taken as true at this stage. Even to meet the heightened pleading
standard of Rule 9(b), Relators need not allege that prescriptions in the PointClickCare system meet all the legal
requirements to be called a “prescription” or that no other, more legally valid prescription exists elsewhere in the
world. Such ticky-tack—indeed, logically impossible—pleading standards have been rejected by the Third Circuit,
which cautioned against requiring complaints to offer “a level of proof not demanded to win at trial.” Foglia, 754
F.3d at 156.
Likewise, undue skepticism of the statistical validity of Relators’ audit is “misplaced at the Rule 12(b)(6) stage.”
Victaulic, 839 F.3d at 257; see PharMerica’s Mem. Supp. Mot. to Dismiss [Doc. No. 51] at 35.
196
      Amend. Compl. ¶¶ 127–30, 152.

                                                          36
elements of a prescription. 197 Each time PharMerica submitted a claim for reimbursement for a

dispensation pursuant to an altered prescription, Relators allege, PharMerica falsely certified that

the dispensation complied with all applicable laws and regulations.

            Relators support this claim with two main factual allegations. First, Relators claim that

PharMerica “routinely altered and dispensed brand name drugs in lieu of the generic drugs

ordered and already on the market.” 198 Second, they claim that these alterations were made

“without a legal prescription.” 199 Relators also identify two particular substitutions that were

allegedly made—the brand-name drug Abilify for the generic Aripiprazole, and the brand-name

drug Namenda XR for regular Namenda. 200

            This kind of substitution—a brand name for a generic—might be unlawful for two

reasons. First, to be eligible for government reimbursement, federal and state regulations require

that pharmacies dispense generic drugs that are therapeutically equivalent to brand-name drugs

when the generic is cheaper. 201 If a pharmacy were intentionally dispensing more expensive

brand-name drugs to maximize its reimbursements, that would constitute a false claim. Second,

as discussed in more detail below, pharmacists are generally not permitted to alter prescriptions

without the consent of the prescribing physician. 202 If a pharmacy substituted alternative drugs




197
      See id. ¶¶ 53–62, 150–53.
198
      Id. ¶ 127 (emphasis omitted).
199
      Id.
200
   Namenda and Namenda XR both appear to be brand-name drugs; the Court understands Relators’ allegation to
mean that shortly before Namenda’s generic equivalent was released, PharMerica began substituting Namenda XR,
which had no generic equivalent, for Namenda in order to avoid the requirement that a cheaper generic be
substituted. See Amend. Compl. ¶ 129.
201
      Amend. Compl. ¶¶ 146–53.
202
      Id.

                                                     37
without the physician’s consent, the dispensation would not be pursuant to a valid prescription

and the pharmacy could not legally seek reimbursement from Medicare or Medicaid.

           To state a claim for this alleged scheme of swapping brands for generics, then, Relators

must allege either (1) that the generic equivalent prescribed was cheaper than the brand

dispensed, so that the substitution violated the requirement to dispense cheaper equivalents, 203 or

(2) that the generic dispensed was not a therapeutic equivalent so that substitution required the

prescribing physician’s consent, which was not obtained. 204 Although this portion of the

Amended Complaint is sparser than the controlled substances and non-controlled substances

allegations, discussed below, Relators do allege that the brand-name drugs PharMerica dispensed

were more expensive than their available generic equivalents. 205 This allegation serves the same

purpose as the allegation of non-compliance with the Zemplar reuse guidelines in Foglia: It

elevates an opportunity for fraud into an allegation of fraud. 206 Accordingly, these claims will

also proceed.




203
    PharMerica points out that the costs of a drug to any given Part D sponsor depend on its own formulary
development process. See PharMerica’s Mem. Supp. Mot. to Dismiss [Doc. No. 51] at 25–26. It may well turn out
that under the relevant formulary, the brand-name drugs dispensed were no more expensive than the generics
allegedly prescribed, in which case PharMerica could be entitled to summary judgment on those claims. But
Relators have alleged that the generics were in fact cheaper, which the Court must accept as true at this stage.
204
    Cf. United States ex rel. Gohil v. Sanofi-Aventis U.S. Inc., 96 F. Supp. 3d 504, 519 (E.D. Pa. 2015) (noting that
while relators were not required to plead specific false claims, in order to prove fraud based on promoting drugs for
unapproved uses, relator was required to “plead for what unaccepted medical indications Aventis promoted
Taxotere”).
205
    Relators allege this in two places. First, they allege that “PharMerica also made it its practice of dispensing brand
name drugs, including Abilify, Namenda, and Cymbalta, in lieu of their cheaper generic drug equivalent for many
months after the generic-equivalents had entered the market.” Amend. Compl. ¶ 5. Second, the heading above
paragraph 127 of the Amended Complaint reads: “PharMerica Systematically and Illegally Altered Prescriptions by
Filling Generic Drug Prescriptions with the More Expensive and Profitable Brand Name Drug.”
206
      Foglia, 754 F.3d at 158.

                                                           38
                       3. Analysis: Claims under 31 U.S.C. § 3729(a)(1)(G)

         Relators also allege violations of 31 U.S.C. § 3729(a)(1)(G), the so-called reverse false

claims provision of the False Claims Act. Whereas §§ 3729(a)(1)(A) and (B) are violated when a

person fraudulently requests payment from the government, § 3729(a)(1)(G) is violated when a

person withholds payment that is owed to the government:

         [A]ny person who . . . knowingly makes, uses, or causes to be made or used, a false
         record or statement material to an obligation to pay or transmit money or property
         to the Government, or knowingly conceals or knowingly and improperly avoids or
         decreases an obligation to pay or transmit money or property to the Government, is
         liable to the United States Government . . . . 207

         Based on the same alleged prescription alteration scheme that forms the basis of the

claims already discussed, Relators allege two separate violations of § 3729(a)(1)(G) here. First,

they allege that PharMerica violated the Corporate Integrity Agreement (“CIA”) it entered into

as a result of Denk and failed to pay the ensuing penalties to the government. Second, they allege

that PharMerica improperly retained the same payments it received as a result of the prescription

alteration scheme. In one sense, both of these are based on the same alleged conduct—illegally

altering prescriptions. Each alleged violation, however, rests on a separate financial obligation

that was allegedly owed to the government—first, the penalties under the CIA, and second, the

general obligation to return to the government money it paid out based on fraud or in error. Since

the “obligation” is the touchstone of the reverse false claims provision, 208 these two alleged

violations are considered separately.



207
   31 U.S.C. § 3729(a)(1); see Victaulic, 839 F.3d at 247 (“In this case, by contrast, the allegation is not that
Victaulic is obtaining monies from the government to which it is not entitled, but rather that it is retaining money it
should have paid the government in the form of marking duties. Wrongful retention cases such as these are known
as ‘reverse false claims’ actions.”).
208
   See United States ex rel. Boise v. Cephalon, Inc., No. 08-287, 2015 WL 4461793, at *2 (E.D. Pa. July 21, 2015)
(“‘A prerequisite for liability under [a reverse false claim] theory is a legal obligation’ to pay or credit the
government.” (quoting United States ex rel. Quinn v. Omnicare Inc., 382 F.3d 432, 444 (3d Cir. 2004))).

                                                          39
                                 a. Obligations Under the Corporate Integrity Agreement

            As part of the resolution of Denk, PharMerica entered into a CIA with the Office of the

Inspector General (“OIG”) of the Department of Health and Human Services. 209 That CIA

required, among other things, that PharMerica bring itself into compliance with the Controlled

Substances Act and related regulations. 210 Instead, Relators allege, PharMerica embarked on a

new scheme to handle prescriptions illegally, this time by altering them without physician

consent so as to maximize reimbursements. That conduct, Relators argue, not only violated

§§ 3729(a)(1)(A) and (B) of the False Claims Act, but also violated the CIA, subjecting

PharMerica to an obligation to pay penalties to the government. 211 By concealing that it had

violated the CIA and incurred an obligation to pay, PharMerica thus violated § 3729(a)(1)(G) as

well, according to Relators. PharMerica argues that this claim must be dismissed for two reasons:

first, because the stipulated penalties in the CIA are contingent obligations that cannot be the

basis of a claim under § 3729(a)(1)(G), and second, because the Amended Complaint “does not

identify any failure of compliance” with the CIA.

            As noted, the reverse false claims provision hinges on the “obligation” to pay money to

the government. In 2009, Congress passed the Fraud Enforcement and Recovery Act

(“FERA”), 212 which amended the False Claims Act and supplied a definition of the term

“obligation”:

            [T]he term “obligation” means an established duty, whether or not fixed, arising
            from an express or implied contractual, grantor-grantee, or licensor-licensee




209
      Amend. Compl. ¶ 93.
210
      Id. ¶ 94.
211
      Relators’ Mem. Opp. Mot. to Dismiss [Doc. No. 57] at 32; see Amend. Compl. ¶¶ 96–98, 178.
212
      Pub. L. No. 111-21, 123 Stat. 1617 (2009).

                                                        40
            relationship, from a fee-based or similar relationship, from statute or regulation, or
            from the retention of any overpayment . . . . 213

That definition expanded the meaning of “obligation” beyond the limited construction some

courts had given it. 214 In particular, it included “established dut[ies], whether or not fixed,” in

contrast to the Sixth Circuit’s decision in American Textile Manufacturers Institute, Inc. v. The

Limited, Inc., which had restricted the meaning of “obligation” to the kinds of duties “that gave

rise to actions of debt at common law” 215—that is to say, fixed obligations. The Senate Judiciary

Committee Report on the FERA amendments explained that this definition was framed so as to

include “contingent, non-fixed obligations” spanning a “spectrum” from “the fixed amount debt

obligation where all particulars are defined to the instance where there is a relationship between

the Government and a person that ‘results in a duty to pay the Government money, whether or

not the amount owed is yet fixed.’” 216 At least some contingent, non-fixed obligations are now,

therefore, actionable under the reverse false claims provision of the FCA. 217

            Contingent obligations are only actionable within reason, however—future duties to pay

that are too speculative may not be a valid basis for claims under § 3729(a)(1)(G). The Third

Circuit explained this limitation in United States ex rel. Petras v. Simparel, Inc. 218 There, the

relator was the chief financial officer of a software company in which the Small Business

Administration, a federal agency, became a preferred shareholder. Under the company’s




213
      31 U.S.C. § 3729(b)(3).
214
      See Victaulic, 839 F.3d at 253.
215
      190 F.3d 729, 736 (6th Cir. 1999).
216
   S. Rep. No. 111-10, at 14 (2009), reprinted in 2009 U.S.C.C.A.N. 430, 441; see United States ex rel. Petras v.
Simparel, Inc., 857 F.3d 497, 505 (3d Cir. 2017) (explaining that the phrases “established duty” and “whether or not
fixed” are ambiguous, so the provision’s legislative history may be considered).
217
      Victaulic, 839 F.3d at 253–54.
218
      857 F.3d 497.

                                                        41
certificate of incorporation, it was required to pay accrued dividends to preferred shareholders

under two specified conditions. The relator alleged that the company “engaged in certain

fraudulent conduct—to which he objected—in order to avoid paying the SBA these contingent

dividends.” 219 He did not, however, allege that either of the two conditions had occurred. 220 In

considering the statutory language, the court concluded that the phrase “an established duty,

whether or not fixed” excluded “obligation[s that] did not exist when the defendants’ alleged

misconduct occurred.” 221 In other words, the obligation to pay must have existed at the time of

the misconduct—that is, it was “established”—but the amount need not have been fixed.

            Since FERA’s enactment, courts have split on the question whether stipulated penalty

provisions of a CIA are “obligations” for reverse false claims purposes. All agree that that “a

breach of [a government] contract can give rise to an ‘obligation’” under the reverse false claims

provision. 222 Further, CIAs are contracts with the government. Beyond that, the cases diverge. A

few have concluded that the contractual nature of the stipulated penalties by itself makes them

“obligations.” 223 Most, however, have looked beyond the fact of the contract to its terms,

concluding that where stipulated penalties are contingent on the exercise of governmental

discretion, they are not “obligations.” 224




219
      Id. at 500.
220
      Id.
221
      Id. at 504–06.
222
      Ruscher v. Omnicare, Inc., No. 08-3396, 2014 WL 4388726, at *5 (S.D. Tex. Sept. 5, 2014).
223
      See Boise, 2015 WL 4461793, at *3–7; Ruscher, 2014 WL 4388726, at *5.
224
    See United States ex rel. Keen v. Teva Pharmaceuticals USA Inc., No. 15-2309, 2017 WL 36447, at *5–6 (N.D.
Ill. Jan. 4, 2017); United States ex rel. Landis v. Tailwind Sports Corp., 160 F. Supp. 3d 253, 268–72 (D.D.C. 2016);
United States ex rel. Booker v. Pfizer Inc., 9 F. Supp. 3d 34, 49–50 (D. Mass. 2014), aff’d on other grounds, United
States ex rel. Booker v. Pfizer, Inc., 847 F.3d 52, 55–56 (1st Cir. 2017); see also United States ex rel. Niazi v. CVS
Pharmacy, Inc., No. 15-5518, 2018 WL 654289, at *6 (C.D. Cal. Jan. 31, 2018); United States ex rel. Zayas v.
Astrazeneca Biopharmaceuticals, Inc., 2017 WL 1378128, at *3 (E.D.N.Y. Apr. 17, 2017).

                                                         42
           The majority position is more persuasive. It is true that ordinarily, a contract with a

standard liquidated damages clause creates a present obligation to pay upon breach, whether the

nonbreaching party exercises its discretion to sue for enforcement or not. The minority position

holds by analogy that even if a CIA conditions the payment of penalties on OIG’s exercise of

discretion—that is, even if the penalties become due only after OIG determines that they are

appropriate—an obligation exists. The minority position, however, is “insufficiently attentive to

the language” that is typical of CIAs. 225 Unlike a standard liquidated damages clause, the CIA

between PharMerica and the government provides that failure to comply with the CIA “may lead

to the imposition of . . . monetary penalties.” 226 Similarly, it provides that “[u]pon a finding that

PharMerica has failed to comply” with any term of the CIA “and after determining that

Stipulated Penalties are appropriate,” OIG will notify PharMerica of “OIG’s exercise of its

contractual right to demand payment of the Stipulated Penalties.” 227 These terms do not describe

an “established duty” to pay money to the government—at the time of breach, the penalties are

not yet due. Instead, these contract provisions describe a possible future duty. Despite the

contractual relationship between PharMerica and the government, therefore, these stipulated

penalties are more akin to regulatory fines than to typical contractual liquidated damages. 228




225
      Keen, 2017 WL 36447, at *6.
226
      Doc. No. 78 at 27 (emphasis added).
227
   Id. at 30 (emphasis added). Although the CIA does use the term “obligations” here, Relators conflate the two
meanings of that word. As the CIA uses it, “obligations” refers to PharMerica’s substantive duties under the CIA—
for example, to appoint a compliance officer and to submit implementation reports. These are not “obligations”
under § 3729(a)(1)(G), which speaks only of obligations to pay money to the government.
228
   Cf. United States ex rel. Marcy v. Rowan Companies, Inc., 520 F.3d 384, 391 (5th Cir. 2008) (noting that “the
government still must choose whether to impose a penalty” after a regulatory violation and that “[o]ther courts have
held that when potential fines depend on intervening discretionary governmental acts, they are not sufficient to
create ‘obligations to pay’ under the False Claims Act”).

                                                         43
Because there is no “established duty” until the government exercises its discretion to demand

payment, the stipulated penalties are not “obligations.” 229

         The Court recognizes the unfortunate implications of so holding. When it enters into a

CIA like this one, the Government cannot enforce any stipulated penalties without notice that the

CIA was violated. Where a party to a CIA fails to give notice voluntarily, it may be that a qui

tam action under the reverse false claims provision is the only mechanism for recovering the

stipulated penalties due. Shielding alleged recidivist fraudsters from qui tam liability for

“improperly avoid[ing]” the stipulated penalties of a CIA may not be desirable as a matter of

policy. This outcome, however, could easily be avoided if CIAs were structured so that

stipulated penalties would become due upon breach, not merely upon the exercise of discretion

by OIG, like most liquidated damages. For whatever reason, the Government has chosen to make

these stipulated penalties contingent. As a result, no “obligation” can exist for § 3729(a)(1)(G)

purposes until OIG exercises its discretion to demand payment. Because Relators have not

alleged that such an exercise of discretion occurred, they have not stated a claim under this

provision based on the CIA.

                                b. Retention of Payments for Claims Based on Altered
                                   Prescriptions

         Relators also allege that PharMerica violated § 3729(a)(1)(G) by retaining the

fraudulently obtained payments that form the basis of Relators’ claims under §§ 3729(a)(1)(A)

and (B). PharMerica argues that this alleged conduct does not support a claim under




229
   At oral argument, counsel for Relators emphasized the stipulated penalty provisions themselves, which state that
they “shall begin to accrue on the day after the date the obligation became due.” Doc. No. 78 at 28–29. While
“shall” is mandatory, this does not suggest that the stipulated penalties are obligations. Rather, it merely supplies a
rule for determining the amount of the penalties—once OIG exercises its discretion to impose the penalties, the
amount due is calculated from the day after the date of the compliance failure.

                                                          44
§ 3729(a)(1)(G) because it merely duplicates the same alleged conduct that formed the basis of

Relators’ claims under §§ 3729(a)(1)(A) and (B).

           The established rule prior to the 2009 FERA amendments was that a claim for mere

retention of government payments that were fraudulently obtained in the first place did not state

a claim under § 3729(a)(1)(G). 230 In other words, relators were barred from asserting that the

same fraudulent claim for payment constituted both a “false claim” under § 3729(a)(1)(A) or (B),

in the first instance, and a “reverse false claim” under § 3729(a)(1)(G), once a defendant

received and retained payment on that claim. As explained above, however, in 2009 Congress

added to the statute a definition of the term “obligation”:

           [T]he term “obligation” means an established duty, whether or not fixed, arising
           from an express or implied contractual, grantor-grantee, or licensor-licensee
           relationship, from a fee-based or similar relationship, from statute or regulation, or
           from the retention of any overpayment . . . . 231

The Patient Protection and Affordable Care Act then defined “overpayment” as “any funds that a

person receives or retains under subchapter XVIII [Medicare] or XIX [Medicaid] of this chapter

to which the person, after applicable reconciliation, is not entitled under such subchapter.” 232 The

ACA also clarified that a “repayment retained by a person after the deadline for reporting and

returning the overpayment” is an “obligation” for False Claims Act purposes. 233 The parties

dispute whether the anti-duplication rule survived these developments.




230
      See United States ex rel. Thomas v. Siemens AG, 708 F. Supp. 2d 505, 514–15 (E.D. Pa. 2010).
231
      31 U.S.C. § 3729(b)(3) (emphasis added).
232
   Patient Protection and Affordable Care Act of 2010, Pub. L. No. 111–148, § 6402, 124 Stat. 119, 753 (2010)
(codified at 42 U.S.C. § 1320a-7k(d)(4)(B)); see United States ex rel. Taul v. Nagel Enterprises, Inc., No. 14-061,
2017 WL 432460, at *10 (N.D. Ala. Feb. 1, 2017).
233
      42 U.S.C. § 1320a-7k(d)(3); see Taul, 2017 WL 432460, at *10.

                                                          45
           Every case the Court is aware of that expressly considered this issue concluded that the

rule still applies 234—relators may not use § 3729(a)(1)(G) as a “redundant basis” for liability. 235

The Court agrees that the logic of that rule still obtains. Rather than permitting a double recovery

for conduct already covered by other provisions of the False Claims Act, the “retention of

overpayments” language seems to impose liability in at least two situations not clearly covered

before the FERA amendments. First, it allows for liability when a party unknowingly presents a

false claim, realizes its mistake, and knowingly retains the resulting overpayment. Second, it

allows for liability when a government contractor “receive[s] money from the government

incrementally based upon cost estimates” and retains “money that is overpaid during the estimate

process.” 236 Recognizing that both these situations are “different from fraudulently obtaining the

payment in the first place,” 237 this sensible interpretation gives independent meaning to each

provision of the statute. 238

           Because this subset of Relators’ claims merely recasts their §§ 3729(a)(1)(A) and (B)

claims, these claims will also be dismissed. 239




234
   United States v. Berkeley Heartlab, Inc., 247 F. Supp. 3d 724, 732–33 (D.S.C. 2017); United States ex rel.
Scharber v. Golden Gate Nat’l Senior Care LLC, 135 F. Supp. 3d 944, 965–66 (D. Minn. 2015); United States ex
rel. Myers v. America’s Disabled Homebound, Inc., No. 14-8525, 2018 WL 1427171, at *3 (N.D. Ill. Mar. 22,
2018); United States ex rel. Laporte v. Premier Educ. Grp., L.P., No. 11-3523, 2016 WL 2747195, at *18 (D.N.J.
May 11, 2016); cf. Taul, 2017 WL 432460, at *10–11 (holding that retention of Medicare overpayments could be
pled as a § 3729(a)(1)(G) claim but not as a § 3729(a)(1)(A) or (B) claim).
235
      Thomas, 708 F. Supp. 2d at 514.
236
      S. Rep. No. 111-10, at 15 (2009), reprinted in 2009 U.S.C.C.A.N. 430, 442.
237
      Scharber, 135 F. Supp. 3d at 966.
238
   See Setser v. United States, 566 U.S. 231, 239 (2012) (explaining that courts should “give effect . . . to every
clause and word” of a statute (quoting United States v. Menasche, 348 U.S. 528, 538–39 (1955))).
239
   Relators argue that they are permitted to plead two alternative allegations: one in which PharMerica knowingly
made false claims for payment in the first instance, and another in which PharMerica accidentally made false claims
for payment, but became liable under § 3729(a)(1)(G) when it knowingly retained those overpayments. But the latter
claim is raised for the first time in Relators’ briefing on the Motion to Dismiss; it was not pled in the First Amended
Complaint at all.

                                                          46
                C. Relator Sturgeon’s Retaliation Claim

            Relator Sturgeon finally alleges retaliation against her in violation of the False Claims

Act for investigating and reporting PharMerica’s alleged violations. PharMerica argues that

Sturgeon has not stated a claim for retaliation, or, alternatively, that her retaliation claim is

collaterally estopped.

                        1. Sufficiency of Pleadings

            To state a claim under the False Claims Act’s retaliation provision, 240 a relator must

allege (1) that she engaged in “protected conduct,” that is, acts done “in furtherance of” a False

Claims action, and (2) that she was “discriminated against because of” that protected conduct. 241

“Protected conduct” includes “investigation for, initiating of, testimony for, or assistance in” a

qui tam action. 242 “Discrimination” includes actions “that might have dissuaded a reasonable

worker from engaging in the protected conduct,” 243 and “[t]he cumulative impact of retaliatory

acts may become actionable even though the actions would be de minimis if considered in

isolation.” 244 Both the “protected conduct” inquiry and the “discrimination” inquiry are fact

specific and context dependent. 245

            Sturgeon has sufficiently alleged that she engaged in “protected conduct.” The Amended

Complaint recounts Sturgeon’s internal investigation into potential false claims while working at

PharMerica, during which she discovered the violations she alleges in this qui tam action. 246



240
      31 U.S.C. § 3730(h)(1).
241
      Hutchins v. Wilentz, Goldman & Spitzer, 253 F.3d 176, 186 (3d Cir. 2001).
242
      Id.
243
      Difiore v. CSL Behring, U.S., LLC, 171 F. Supp. 3d 383, 393 (E.D. Pa. 2016).
244
      Brennan v. Norton, 350 F.3d 399, 422 n.17 (3d Cir. 2003).
245
      Hutchins, 253 F.3d at 187; Burglington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 69 (2006).
246
      Amend. Compl. ¶¶ 67–81.

                                                          47
Sturgeon reported her findings to superiors at PharMerica at least four times during that

period. 247 This kind of “internal reporting and investigation of an employer’s false or fraudulent

claims” is undoubtedly protected conduct under the retaliation statute. 248

            Sturgeon has also sufficiently alleged that PharMerica “discriminated” against her for

that protected conduct. PharMerica attempts to characterize the Amended Complaint as alleging

a workplace that was merely unpleasant but not discriminatory, picking out phrases like

“discrediting [Sturgeon’s] work” and “deliberately embarrassing [Sturgeon].” Fairly read,

however, the Amended Complaint alleges a coordinated campaign to diminish Sturgeon’s job

responsibilities in response to her whistleblowing activity. It alleges that when Sturgeon brought

the results of her review to the attention of Senior Vice President for Sales and Marketing Mark

Lindemoen, he “shut down the meeting and ordered Sturgeon to stop her investigation,” and

“demanded that she stop conferring with management” about the “issues that she had

identified.” 249 When she persisted, management “sought to conceal her findings by discrediting

her work, limiting her authority, redefining her role, [and] narrowing her responsibilities.” 250 She

experienced an “unexplained and sudden diminution” of her “duties and responsibilities.” 251

Even more specifically, she alleges that the “diminishing of her job duties and responsibilities”

was “retaliatory” and that it “created an intolerable work environment.” 252




247
      Id. ¶¶ 70–71, 73–74, 75, 80–81.
248
      Hutchins, 253 F.3d at 187.
249
      Amend. Compl. ¶ 74.
250
      Id. ¶ 78.
251
      Id. ¶ 83.
252
      Id. ¶ 89.

                                                    48
           A direct order from a superior to stop investigating potential fraud would certainly

dissuade “a reasonable worker from engaging in [that] protected conduct.” 253 So would an

otherwise unjustified decision to diminish her job responsibilities. 254 Accordingly, Sturgeon has

adequately alleged both elements of a retaliation claim.

                         2. Collateral Estoppel

           PharMerica next argues that Sturgeon’s retaliation claim is collaterally estopped because

it was adjudicated in an earlier action. Sturgeon previously sued PharMerica for breach of her

employment agreement as well as violation of the Pennsylvania Wage Payment and Collection

Law. 255 That employment action was resolved by jury trial, at which the sole question the jury

answered was:

           Do you find that Lena Sturgeon resigned her position with PharMerica for “Good
           Reason,” that is because of a material diminution in her authority, duties or
           responsibilities?

The jury answered “no.” 256 PharMerica argues that that jury verdict precludes Sturgeon from

asserting a diminution of her job responsibilities in this action.

           Collateral estoppel applies when “(1) the issue sought to be precluded is the same as that

involved in the prior action; (2) that issue was actually litigated; (3) it was determined by a final




253
      Difiore, 171 F. Supp. 3d at 393.
254
   See Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 761 (1998) (holding that “reassignment with significantly
different responsibilities” can constitute adverse employment action); Pitts v. Howard Univ., 111 F. Supp. 3d 9, 22
(D.D.C. 2015) (reassignment to position with “significantly diminished responsibilities” can constitute action in
retaliation for protected conduct under False Claims Act retaliation provision). Mere alteration of job responsibilities
might not be discrimination, see Annett v. Univ. of Kan., 371 F.3d 1233, 1239 (10th Cir. 2004) (analogous Title VII
context), but Sturgeon alleges that the curtailment of her responsibilities was “significant[],” Amend. Compl. ¶ 86.
255
      See Sturgeon v. Millennium Pharmacy Sys., LLC et al., No. 16-375 (W.D. Pa. Mar. 31, 2016).
256
      PharMerica’s Mot. for Judicial Notice [Doc. No. 52-1], Ex. G.

                                                          49
and valid judgment; and (4) the determination was essential to the prior judgment.” 257 “A

determination ranks as necessary or essential only when the final outcome hinges on it.” 258

             The question posed to the jury in the Employment Action was not whether Sturgeon

experienced a material diminution in her duties. Rather, the question was why she resigned her

position. The phrasing of the question permitted the jury to conclude that, while Sturgeon did

experience a material diminution in her duties, that diminution was not the reason she resigned.

Therefore, based on the information available to the Court, the determination that Sturgeon did

not experience a material diminution in her duties was not “essential” to the jury’s verdict, and

Sturgeon is not precluded from litigating that issue here. Accordingly, Sturgeon’s retaliation

claims can proceed.

       IV.      CONCLUSION

             Relators’ claims under the reverse false claims provision will be dismissed without

prejudice. Relators’ remaining claims are adequately pled and are not precluded, so they may

proceed. An appropriate order follows.




257
      United States ex rel. Doe v. Heart Solution, PC, 923 F.3d 308, 316 (3d Cir. 2019).
258
    Bobby v. Bies, 556 U.S. 825, 835 (2009) (citing 18 C. Wright, A. Miller, & E. Cooper, Federal Practice and
Procedure § 4421 (2d ed. 2002)).

                                                           50
